Exhibit 10.1

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

Dated as of August 14, 2008

 

among

 

SAFETY INSURANCE GROUP, INC.

 

THE LENDERS LISTED ON SCHEDULE I HERETO

 

and

 

RBS CITIZENS, N.A., as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

1.

DEFINITIONS AND RULES OF INTERPRETATION

1

 

 

 

 

1.1.

 

Definitions

1

 

1.2.

 

Rules of Interpretation

17

 

 

 

 

 

2.

THE REVOLVING CREDIT FACILITY

18

 

 

 

 

2.1.

 

Commitment to Lend

18

 

2.2.

 

Commitment Fee

18

 

2.3.

 

Reduction of Total Commitment

18

 

2.4.

 

The Notes

19

 

2.5.

 

Interest on Loans

19

 

2.6.

 

Requests for Loans

19

 

2.7.

 

Conversion Options

20

 

 

 

2.7.1.

Conversion to Different Type of Loan

20

 

 

 

2.7.2.

Continuation of Type of Loan

20

 

 

 

2.7.3.

LIBOR Rate Loans

20

 

2.8.

 

Funds for Loan

21

 

 

 

2.8.1.

Funding Procedures

21

 

 

 

2.8.2.

Advances by Administrative Agent

21

 

2.9.

 

Letters of Credit

22

 

 

 

2.9.1.

Commitment to Issue Letters of Credit

22

 

 

 

2.9.2.

Letter of Credit Applications

22

 

 

 

2.9.3.

Terms of Letters of Credit

22

 

 

 

2.9.4.

Reimbursement Obligations of Lenders

22

 

 

 

2.9.5.

Participations of Lenders

22

 

 

 

2.9.6.

Reimbursement Obligation of the Borrower

23

 

 

 

2.9.7.

Letter of Credit Payments

23

 

 

 

2.9.8.

Obligations Absolute

24

 

 

 

2.9.9.

Reliance by Issuer

24

 

 

 

2.9.10.

Letter of Credit Fee

25

 

2.10.

 

Increase in Commitment

25

 

 

 

2.10.1.

Request for Increase

25

 

 

 

2.10.2.

Lender Elections to Increase

25

 

 

 

2.10.3.

Notification by Administrative Agent; Additional Lenders

25

 

 

 

2.10.4.

Effective Date and Allocations

26

 

 

 

2.10.5.

Conditions to Effectiveness of Increase

26

 

 

 

2.10.6.

Conflicting Provisions

26

 

 

 

 

 

 

3.

REPAYMENT OF THE LOANS

26

 

 

 

 

3.1.

 

Maturity

26

 

3.2.

 

Mandatory Repayments of Loans

26

 

3.3.

 

Optional Repayments of Loans

26

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

 

 

 

 

 

4.

CERTAIN GENERAL PROVISIONS

27

 

 

 

 

4.1.

 

Closing Fees

27

 

4.2.

 

Funds for Payments

27

 

 

 

4.2.1.

Payments to Administrative Agent

27

 

 

 

4.2.2.

No Offset, etc

27

 

 

 

4.2.3.

Non-U.S. Lenders

28

 

 

 

4.2.4.

Liabilities

29

 

4.3.

 

Computations

29

 

4.4.

 

Inability to Determine LIBOR Rate

30

 

4.5.

 

Illegality

30

 

4.6.

 

Additional Costs, etc

30

 

4.7.

 

Capital Adequacy

31

 

4.8.

 

Certificate

32

 

4.9.

 

Indemnity

32

 

4.10.

 

Interest After Default

32

 

 

 

4.10.1.

Overdue Amounts

32

 

 

 

4.10.2.

Amounts Not Overdue

33

 

4.11.

 

Replacement of Lenders

33

 

 

 

 

 

5.

COLLATERAL SECURITY AND GUARANTIES

33

 

 

 

 

5.1.

 

Security of Borrower

33

 

5.2.

 

Guaranties and Security of Subsidiaries

34

 

 

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

34

 

 

 

 

6.1.

 

Corporate Authority

34

 

 

 

6.1.1.

Incorporation; Good Standing

34

 

 

 

6.1.2.

Authorization

35

 

 

 

6.1.3.

Enforceability

35

 

6.2.

 

Governmental Approvals

35

 

6.3.

 

Title to Properties; Leases

35

 

6.4.

 

Financial Statements and Projections

35

 

 

 

6.4.1.

Fiscal Year

35

 

 

 

6.4.2.

Financial Statements

35

 

 

 

6.4.3.

Projections

36

 

6.5.

 

No Material Adverse Changes, etc

36

 

6.6.

 

Franchises, Patents, Copyrights, etc

36

 

6.7.

 

Litigation

36

 

6.8.

 

No Materially Adverse Contracts, etc

37

 

6.9.

 

Compliance with Other Instruments, Laws, etc

37

 

6.10.

 

Tax Status

37

 

6.11.

 

No Event of Default

37

 

6.12.

 

Investment Company Act

37

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

 

 

 

 

 

 

6.13.

 

Absence of Financing Statements, etc

37

 

6.14.

 

Perfection of Security Interest

37

 

6.15.

 

Certain Transactions

38

 

6.16.

 

Employee Benefit Plans

38

 

 

 

6.16.1.

In General

38

 

 

 

6.16.2.

Terminability of Welfare Plans

38

 

 

 

6.16.3.

Guaranteed Pension Plans

38

 

 

 

6.16.4.

Multiemployer Plans

39

 

6.17.

 

Use of Proceeds

39

 

 

 

6.17.1.

General

39

 

 

 

6.17.2.

Regulations U and X

39

 

6.18.

 

Environmental Compliance

39

 

6.19.

 

Subsidiaries, etc

40

 

6.20.

 

Distribution Restrictions

41

 

6.21.

 

Insurance Regulatory Matters

41

 

6.22.

 

Reinsurance

41

 

6.23.

 

Disclosure

41

 

 

 

 

 

7.

AFFIRMATIVE COVENANTS

41

 

 

 

 

7.1.

 

Punctual Payment

41

 

7.2.

 

Maintenance of Office

41

 

7.3.

 

Records and Accounts

41

 

7.4.

 

Financial Statements, Certificates and Information

42

 

7.5.

 

Notices

43

 

 

 

7.5.1.

Default

43

 

 

 

7.5.2.

Environmental Events

44

 

 

 

7.5.3.

Notification of Claim against Collateral

44

 

 

 

7.5.4.

Notice of Litigation and Judgments

44

 

 

 

7.5.5.

Notice of Change in Rating

44

 

 

 

7.5.6.

Notice of Material Adverse Effect

44

 

7.6.

 

Legal Existence; Maintenance of Properties

44

 

7.7.

 

Insurance; Reinsurance

45

 

7.8.

 

Taxes

45

 

7.9.

 

Inspection of Properties and Books, etc

46

 

 

 

7.9.1.

General

46

 

 

 

7.9.2.

Appraisals

46

 

 

 

7.9.3.

Communications with Accountants

46

 

7.10.

 

Compliance with Laws, Contracts, Licenses, and Permits

46

 

7.11.

 

Employee Benefit Plans

47

 

7.12.

 

Use of Proceeds

47

 

7.13.

 

Insurance Regulatory Filings; Examination Reports

47

 

7.14.

 

Further Assurances

48

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

 

 

 

 

 

8.

CERTAIN NEGATIVE COVENANTS

48

 

 

 

 

8.1.

 

Restrictions on Indebtedness

48

 

8.2.

 

Restrictions on Liens

49

 

 

 

8.2.1.

Permitted Liens

49

 

 

 

8.2.2.

Restrictions on Negative Pledges and Upstream Limitations

51

 

8.3.

 

Restrictions on Investments

52

 

8.4.

 

Restricted Payments

53

 

8.5.

 

Merger, Consolidation and Disposition of Assets

53

 

 

 

8.5.1.

Mergers and Acquisitions

53

 

 

 

8.5.2.

Disposition of Assets

55

 

8.6.

 

Sale and Leaseback

55

 

8.7.

 

Compliance with Environmental Laws

55

 

8.8.

 

Employee Benefit Plans

55

 

8.9.

 

Business Activities; Non-Admitted Assets

56

 

8.10.

 

Fiscal Year

56

 

 

 

8.11.

Change in Terms of Capital Stock

56

 

 

 

8.12.

Modification of Documents

56

 

 

 

8.13.

Transactions with Affiliates

56

 

 

 

 

 

 

9.

FINANCIAL COVENANTS

57

 

 

 

 

9.1.

 

Risk Based Capital

57

 

9.2.

 

Net Premiums to Statutory Surplus

57

 

9.3.

 

Minimum Statutory Surplus

57

 

 

 

 

 

10.

CLOSING CONDITIONS

57

 

 

 

 

10.1.

 

Loan Documents

57

 

10.2.

 

Certified Copies of Governing Documents

57

 

10.3.

 

Corporate or Other Action

58

 

10.4.

 

Incumbency Certificate

58

 

10.5.

 

Validity of Liens

58

 

10.6.

 

Perfection Certificates and UCC Search Results

58

 

10.7.

 

Certificates of Insurance

58

 

10.8.

 

Solvency Certificate

58

 

10.9.

 

Opinion of Counsel

58

 

10.10.

 

Reserved

59

 

10.11.

 

Reserved

59

 

10.12.

 

Payment of Fees

59

 

10.13.

 

Reserved

59

 

10.14.

 

No Material Adverse Change

59

 

10.15.

 

No Litigation

59

 

10.16.

 

Consents and Approvals

59

 

10.17.

 

Rating

59

 

iv

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

 

 

 

 

 

 

10.18.

 

Financial Tests

 

 

10.19.

 

Reinsurance

 

 

10.20.

 

Disbursement Instructions

 

 

10.21.

 

Proceedings and Documents

 

 

 

 

 

 

11.

CONDITIONS TO ALL BORROWINGS

60

 

 

 

 

11.1.

 

Representations True; No Event of Default

60

 

11.2.

 

No Legal Impediment

60

 

 

 

 

 

12.

EVENTS OF DEFAULT; ACCELERATION; ETC

60

 

 

 

 

12.1.

 

Events of Default and Acceleration

60

 

12.2.

 

Termination of Commitments

63

 

12.3.

 

Remedies

64

 

12.4.

 

Distribution of Collateral Proceeds

64

 

 

 

 

 

13.

THE ADMINISTRATIVE AGENT

65

 

 

 

 

13.1.

 

Authorization

65

 

13.2.

 

Employees and Administrative Agents

65

 

13.3.

 

No Liability

66

 

13.4.

 

No Representations

66

 

 

 

13.4.1.

General

66

 

 

 

13.4.2.

Closing Documentation, etc

66

 

13.5.

 

Payments

67

 

 

 

13.5.1.

Payments to Administrative Agent

67

 

 

 

13.5.2.

Distribution by Administrative Agent

67

 

 

 

13.5.3.

Delinquent Lenders

67

 

13.6.

 

Holders of Notes

67

 

13.7.

 

Indemnity

68

 

13.8.

 

Administrative Agent as Lender

68

 

13.9.

 

Resignation

68

 

13.10.

 

Notification of Defaults and Events of Default

68

 

13.11.

 

Duties in the Case of Enforcement

68

 

 

 

 

 

14.

ASSIGNMENT AND PARTICIPATION

69

 

 

 

 

14.1.

 

Conditions to Assignment by Lenders

69

 

14.2.

 

Certain Representations and Warranties; Limitations; Covenants

69

 

14.3.

 

Register

70

 

14.4.

 

New Notes

71

 

14.5.

 

Participations

71

 

14.6.

 

Assignee or Participant Affiliated with the Borrower

71

 

14.7.

 

Miscellaneous Assignment Provisions

72

 

14.8.

 

Assignment by Borrower

72

 

v

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

 

 

 

 

 

15.

PROVISIONS OF GENERAL APPLICATIONS

72

 

 

 

 

15.1.

 

Setoff

72

 

15.2.

 

Expenses

73

 

15.3.

 

Indemnification

74

 

15.4.

 

Treatment of Certain Confidential Information

75

 

 

 

15.4.1.

Confidentiality

75

 

 

 

15.4.2.

Prior Notification

76

 

 

 

15.4.3.

Other

76

 

15.5.

 

Survival of Covenants, Etc

76

 

15.6.

 

Notices

76

 

15.7.

 

Governing Law

77

 

15.8.

 

Headings

77

 

15.9.

 

Counterparts

77

 

15.10.

 

Entire Agreement, Etc

77

 

15.11.

 

Waiver of Jury Trial

78

 

15.12.

 

Consents, Amendments, Waivers, Etc

78

 

15.13.

 

Severability

80

 

vi

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A

 

Form of Amended and Restated Note

Exhibit B

 

Form of Loan Request

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Assignment and Acceptance

Exhibit E

 

Form of Omnibus Amendment and Reaffirmation Agreement

 

Schedules

 

 

 

 

Schedule 1

 

Lenders and Commitments

Schedule 6.3

 

Title to Properties; Leases

Schedule 6.5

 

No Material Adverse Change

Schedule 6.7

 

Litigation

Schedule 6.15

 

Certain Transactions

Schedule 6.18

 

Environmental Compliance

Schedule 6.19

 

Subsidiaries, Etc.

Schedule 8.1

 

Existing Indebtedness

Schedule 8.2

 

Existing Liens

Schedule 8.3

 

Existing Investments

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Credit Agreement”)
is made as of August 14, 2008, by and among SAFETY INSURANCE GROUP, INC.
(successor by merger to Thomas Black Corporation), a Delaware corporation (the
“Borrower”), RBS CITIZENS, N.A. (successor by merger to Citizens Bank of
Massachusetts), a national banking association (“RBS Citizens”), and the other
lending institutions listed on Schedule 1 hereto (collectively, the “Lenders”),
and RBS CITIZENS, N.A., as administrative agent for itself and such other
lending institutions (in such capacity, the “Administrative Agent”).

 

WITNESSETH

 

WHEREAS, the Borrower has heretofore entered into a Revolving Credit Agreement
dated as of November 27, 2002, with the financial institutions from time to time
party thereto (collectively, the “Existing Lenders”) and the Administrative
Agent (as amended and in effect immediately prior to the date hereof, the
“Existing Credit Agreement”), pursuant to which the Existing Lenders made
certain loans to the Borrower and extended certain financial accommodations;

 

WHEREAS, Citizens Bank merged with and into RBS Citizens, N.A., and pursuant to
such merger, RBS Citizens succeeded to Citizens Bank’s rights under the Existing
Credit Agreement;

 

WHEREAS, the Borrower desires to amend and restate the terms and provisions of
the Existing Credit Agreement, in the form hereof, and the Existing Lenders and
the Administrative Agent are willing to so amend and restate the Existing Credit
Agreement in order to, among other things, add a letter of credit sub-facility
and provide for an optional increase in a maximum amount of Twenty Million
Dollars ($20,000,000), with the proceeds of any Loans to be used to provide for
working capital and for other general corporate purposes of the Borrower and its
Subsidiaries; and

 

WHEREAS, the Administrative Agent and the Lenders have agreed to such
modification all on and subject to the terms and conditions of this Credit
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate the Existing Credit Agreement in its entirety as follows:

 

1.                                      DEFINITIONS AND RULES OF INTERPRETATION.

 

1.1.                            Definitions.  The following terms shall have the
meanings set forth in this §1 or elsewhere in the provisions of this Credit
Agreement referred to below:

 

Adjustment Date.  The first day of the month immediately following the month in
which a Compliance Certificate is to be delivered by the Borrower pursuant to
§7.4(c).

 

--------------------------------------------------------------------------------


 

Administrative Agent’s Office.  The Administrative Agent’s office located at 28
State Street, 15th Floor, Boston, MA 02109, or such other location as the
Administrative Agent may designate from time to time.

 

Administrative Agent.  RBS Citizens, N.A. (successor by merger to Citizens Bank
of Massachusetts), acting as agent for the Lenders, and each other Person
appointed as the successor Administrative Agent in accordance with §13.9.

 

Administrative Agent’s Special Counsel.  Bingham McCutchen LLP or such other
counsel as may be approved by the Administrative Agent.

 

Affected Lender.  See §4.11.

 

Affiliate.  Any Person which, directly or indirectly, controls, is controlled by
or is under common control with the Borrower.  “Control” of the Borrower means
the power, directly or indirectly, (a) to vote ten percent (10%) or more of the
Capital Stock (on a fully diluted basis) of the Borrower having ordinary voting
power for the election of directors, managing members or general partners (as
applicable); or (b) to direct or cause the direction of the management and
policies of the Borrower (whether by contract or otherwise).

 

Aggregate Statutory Surplus.  The sum of the Statutory Surplus of each of the
direct Insurance Subsidiaries.

 

Assignment and Acceptance.  See §14.1.

 

Balance Sheet Date.  December 31, 2007.

 

Base Rate.  variable annual rate of interest so designated from time to time by
RBS Citizens as its “prime rate”, such rate being a reference rate and not
necessarily representing the lowest or best rate being charged to any customer. 
Changes in the Base Rate resulting from any changes in RBS Citizens’ “prime
rate” shall take place immediately without notice or demand of any kind.

 

Base Rate Loans.  Loans bearing interest calculated by reference to the Base
Rate.

 

Borrower.  Safety Insurance Group, Inc. (successor by merger to Thomas Black
Corporation), a Delaware corporation.

 

Business Day.  Any day on which lending institutions in Boston, Massachusetts
and New York, New York, are open for the transaction of banking business and, in
the case of LIBOR Rate Loans, also a day which is a LIBOR Business Day.

 

Capital Assets.  Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

 

2

--------------------------------------------------------------------------------


 

Capital Expenditures.  Amounts paid or Indebtedness incurred by any Person in
connection with (a) the purchase or lease by such Person of Capital Assets that
would be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP or (b) the lease of any assets by any Person as
lessee under any Synthetic Lease to the extent that such assets would have been
Capital Assets had the Synthetic Lease been treated for accounting purposes as a
Capitalized Lease; other than (i) expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed
(A) from insurance proceeds paid on account of the loss of or damage to the
assets being replaced or restored, (B) with awards of compensation arising from
the taking by eminent domain or condemnation of the asset being replaced, or
(C) from the exchange of existing equipment and (ii) the purchase of plant,
property, or equipment made within one hundred eighty (180) days of the sale of
any asset permitted under §8.5.2 to the extent purchased with the proceeds of
such sale.

 

Capital Stock.  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

Capitalized Leases.  Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

 

Cash Equivalents.  As to the Borrower and its Subsidiaries, (a) securities
issued or directly and fully guaranteed or insured by the United States of
America and having a maturity of not more than one (1) year from the date of
acquisition; (b) certificates of deposit, time deposits and eurodollar time
deposits with maturities of six (6) months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding six (6) months and overnight
bank deposits, in each case, (i) with any Lenders or (ii) with any domestic
commercial bank organized under the laws of the United States of America or any
state thereof or a foreign subsidiary of such bank, in each case having a rating
of not less than A or its equivalent by S&P or any successor and having capital
and surplus in excess of $500,000,000; (c) repurchase obligations with a term of
not more than thirty (30) days for underlying securities of the types described
in clauses (a) and (b) above; (d) any commercial paper or finance company paper
issued by (i) any Lender or any holding company controlling any Lender or
(ii) any other Person that is rated not less than “P-2” or “A-2” or their
equivalents by Moody’s or S&P or their successors; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six (6) months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b)(ii) of this
definition; and (g) shares of money market mutual or similar funds which invest
at least ninety-five percent (95%) in assets satisfying the requirements of
clauses (a) through (f) of this definition.

 

CERCLA.  See §6.18(a).

 

3

--------------------------------------------------------------------------------


 

Closing Date.  The first date on which the conditions set forth in §10 and §11
have been satisfied and any Loans are to be made or converted from “Loans” (as
defined in the Existing Credit Agreement).

 

Closing Fee.  See §4.1.

 

Code.  The Internal Revenue Code of 1986.

 

Collateral.  All of the property, rights and interests of the Borrower and its
Subsidiaries that are subject to the Liens created by the Security Documents.

 

Commitment.  With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender’s commitment to make Loans to, the Borrower,
as the same may be reduced from time to time; or if such commitment is
terminated pursuant to the provisions hereof, zero.

 

Commitment Fee.  See §2.2.

 

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders.

 

Compliance Certificate.  See §7.4(c).

 

Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.

 

Continuing Directors.  With respect to any period of twenty-four (24)
consecutive calendar months, any member of the board of directors of the
Borrower who (a) was a member of such board of directors on the first day of
such period, or (b) was nominated for election or elected to such board of
directors with the approval of a majority of the Continuing Directors who were
members of such board of directors at the time of such nomination or election.

 

Conversion Request.  A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Loan in accordance with
§2.7.

 

Credit Agreement.  This Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto.

 

Default.  See §12.1.

 

Delinquent Lender.  See §13.5.3.

 

Distribution.  The declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of any Person, other than dividends
payable solely in additional shares of Capital Stock of such Person; the
purchase, redemption, defeasance, retirement or other acquisition of any shares
of any class of Capital Stock of any Person, directly or indirectly

 

4

--------------------------------------------------------------------------------


 

through a Subsidiary of such Person or otherwise (including the setting apart of
assets for a sinking or other analogous fund to be used for such purpose); the
return of capital by any Person to its shareholders as such; or any other
distribution on or in respect of any shares of any class of Capital Stock of any
Person.

 

Division.  See §6.1.1.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan is converted or continued in accordance with §2.7.

 

Eligible Assignee.  Any of (a) (i) a commercial bank or finance company
organized under the laws of the United States, or any State thereof or the
District of Columbia, and having total assets in excess of $1,000,000,000;
(ii) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
a net worth of at least $100,000,000, calculated in accordance with generally
accepted accounting principles; (iii) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any
country, and having total assets in excess of $1,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of OECD; (iv) the central
bank of any country which is a member of the OECD; (v) any investment company,
investment fund, financial institution or other institutional lender (other than
any financial institution which but for the amount of its total assets would
have been an Eligible Assignee under clauses (i) through (iv) above) having
total assets in excess of $100,000,000; and (vi) if, but only if, any Event of
Default has occurred and is continuing, any other bank, insurance company,
commercial finance company or other financial institution or other Person
approved by the Administrative Agent, such approval not to be unreasonably
withheld.

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Guaranteed Pension Plan or a Multiemployer Plan.

 

Environmental Laws.  See §6.18(a).

 

EPA.  See §6.18(b).

 

ERISA.  The Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

 

5

--------------------------------------------------------------------------------


 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.

 

Eurocurrency Reserve Rate.  For any day with respect to a LIBOR Rate Loan, the
maximum rate (expressed as a decimal) at which any bank subject thereto would be
required to maintain reserves under Regulation D of the Board of Governors of
the Federal Reserve System (or any successor or similar regulations relating to
such reserve requirements) against “Eurocurrency Liabilities” (as that term is
used in Regulation D), if such liabilities were outstanding.  The Eurocurrency
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in the Eurocurrency Reserve Rate.

 

Event of Default.  See §12.1.

 

Existing Credit Agreement.  The Revolving Credit Agreement, dated as of
November 27, 2002, among the Borrower, RBS Citizens (successor by merger to
Citizens Bank of Massachusetts) and the other lending institutions party thereto
and RBS Citizens (successor by merger to Citizens Bank of Massachusetts), as
Administrative Agent for such lending institutions, as amended and in effect on
the Closing Date.

 

Fee Letter.  The fee letter dated as of the Closing Date among the Borrower and
the Administrative Agent.

 

Fees.  Collectively, the Commitment Fee and the Closing Fee.

 

Financial Affiliate.  A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by
§4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).

 

GAAP or generally accepted accounting principles.  (a) When used in §9, whether
directly or indirectly through reference to a capitalized term used therein,
means (i) principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, in
effect for the fiscal year ended on the Balance Sheet Date, and (ii) to the
extent consistent with such principles, the accounting practice of the Borrower
reflected in its financial statements for the year ended on the Balance Sheet
Date, and (b) when used in general, other than as provided above, means
principles that are (i) consistent with the principles promulgated or adopted by
the Financial Accounting Standards Board and its predecessors, as in effect from
time to time, and (ii) consistently applied with past financial statements of
the Borrower adopting the same principles, provided that in each case referred
to in this definition of “GAAP” a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than a qualification regarding changes in GAAP) as
to financial statements in which such principles have been properly applied.

 

Governing Documents.  With respect to any Person, its certificate or articles of
incorporation, its by-laws and all stockholder agreements, voting trusts and
similar arrangements applicable to any of its Capital Stock.

 

6

--------------------------------------------------------------------------------


 

Governmental Authority.  Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Hazardous Substances.  See §6.18(b).

 

Incentive Arrangements.  With respect to any Person, any stock appreciation
rights, “phantom” stock plans, subscription and stockholders agreements and
other incentive and bonus plans and similar arrangements made in connection with
the retention of executives, officers or employees by such Person or any of its
Subsidiaries.

 

Increase Option.  See §2.10.1.

 

Indebtedness.  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

 

(a)                                  every obligation of such Person for money
borrowed,

 

(b)                                 every obligation of such Person evidenced by
bonds, debentures, notes or other similar instruments, including obligations
incurred in connection with the acquisition of property, assets or businesses,

 

(c)                                  every reimbursement obligation of such
Person with respect to letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person,

 

(d)                                 every obligation of such Person issued or
assumed as the deferred purchase price of property or services (including
securities purchase agreements but excluding trade accounts payable or accrued
liabilities arising in the ordinary course of business which are not overdue or
which are being contested in good faith),

 

(e)                                  every obligation of such Person under any
Capitalized Lease,

 

(f)                                    every obligation of such Person under any
Synthetic Lease,

 

(g)                                 all sales by such Person of (i) accounts or
general intangibles for money due or to become due, (ii) chattel paper,
instruments or documents creating or evidencing a right to payment of money or
(iii) other receivables (collectively “receivables”), whether pursuant to a
purchase facility or otherwise, other than in connection with the disposition of
the business operations of such Person relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation of such Person to pay any discount, interest, fees,
indemnities, penalties, recourse, expenses or other amounts in connection
therewith,

 

7

--------------------------------------------------------------------------------


 

(h)                                 every obligation of such Person (an “equity
related purchase obligation”) to purchase, redeem, retire or otherwise acquire
for value any shares of Capital Stock issued by such Person or any rights
measured by the value of such Capital Stock,

 

(i)                                     every obligation of such Person under
any forward contract, futures contract, swap, option or other financing
agreement or arrangement (including, without limitation, caps, floors, collars
and similar agreements), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices (a “derivative contract”),

 

(j)                                     every obligation in respect of
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent that such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent that the terms of such Indebtedness provide that
such Person is not liable therefor and such terms are enforceable under
applicable law,

 

(k)                                  every obligation, contingent or otherwise,
of such Person guaranteeing, or having the economic effect of guarantying or
otherwise acting as surety for, any obligation of a type described in any of
clauses (a) through (j) (the “primary obligation”) of another Person (the
“primary obligor”), in any manner, whether directly or indirectly, and
including, without limitation, any obligation of such Person (i) to purchase or
pay (or advance or supply funds for the purchase of) any security for the
payment of such primary obligation, (ii) to purchase property, securities or
services for the purpose of assuring the payment of such primary obligation, or
(iii) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such primary obligation.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (v) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than the Borrower or any of its wholly-owned Subsidiaries)
thereof, excluding amounts representative of yield or interest earned on such
investment, (w) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount, (x) any derivative contract shall
be the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of default or early termination event
thereunder, whether or not such event of default or early termination event has
in fact occurred, (y) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price and
(z) any guaranty or other contingent liability referred to in clause (k) shall
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty or other contingent obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof

 

8

--------------------------------------------------------------------------------


 

(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

Insurance Regulatory Authorities.  Collectively, in relation to any Person, the
insurance regulatory authorities, commissions, agencies, departments, boards or
other authorities having jurisdiction over such Person or over the business of
such Person.

 

Insurance Subsidiaries.  Safety Insurance, Safety Indemnity. Safety Property and
any other Subsidiary of the Borrower which is required to be licensed by any
Insurance Regulatory Authority as an insurance company.

 

Interest Payment Date.  (a) As to any Base Rate Loan, the first day of each
calendar month with respect to interest accrued during the prior calendar month,
including, without limitation, the calendar month which includes the Drawdown
Date of such Base Rate Loan; and (b) as to any LIBOR Rate Loan in respect of
which the Interest Period is (i) three (3) months or less, the last day of such
Interest Period and (ii) more than three (3) months, the last day of each three
(3) month interval from the first day of such Interest Period.

 

Interest Period.  With respect to each Loan, (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the periods set forth below, as selected by the Borrower in a Loan Request or
as otherwise required by the terms of this Credit Agreement (i) for any Base
Rate Loan, the last day of the calendar quarter; and (ii) for any LIBOR Rate
Loan, 1, 2, 3, 6 or 9 months; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Loan and
ending on the last day of one of the periods set forth above, as selected by the
Borrower in a Conversion Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(A)                              if any Interest Period with respect to a LIBOR
Rate Loan would otherwise end on a day that is not a LIBOR Business Day, that
Interest Period shall be extended to the next succeeding LIBOR Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding LIBOR Business Day;

 

(B)                                if any Interest Period with respect to a Base
Rate Loan would end on a day that is not a Business Day, that Interest Period
shall end on the next succeeding Business Day;

 

(C)                                if the Borrower shall fail to give notice as
provided in §2.7, the Borrower shall be deemed to have requested a conversion of
the affected LIBOR Rate Loan to a Base Rate Loan and the continuance of all Base
Rate Loans as Base Rate Loans on the last day of the then current Interest
Period with respect thereto;

 

(D)                               any Interest Period relating to any LIBOR Rate
Loan that begins on the last LIBOR Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such

 

9

--------------------------------------------------------------------------------


 

Interest Period) shall end on the last LIBOR Business Day of a calendar month;
and

 

(E)                                 any Interest Period that would otherwise
extend beyond the Maturity Date shall end on the Maturity Date.

 

Interest Rate Agreement.  Any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate futures contract,
interest rate option agreement or other similar agreement or arrangement to
which the Borrower is a party, designed to protect the Borrower against
fluctuations in interest rates.

 

Investment Grade Securities.  Any debt Investments having a fixed maturity which
have a rating by the NAIC of 1 or 2, or, if the NAIC rating categories in effect
on the date hereof change, such other rating or ratings of such Investments
determined by the NAIC to be symbolic of investment grade quality.

 

Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

 

Lender Affiliate.  (a) With respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (whether a corporation, partnership, limited liability
company, trust or legal entity) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by such Lender or
an Affiliate of such Lender and (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other entity
(whether a corporation, partnership, limited liability company, trust or other
legal entity) that is a fund that invests in bank loans and similar extensions
of credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

Lenders.  RBS Citizens and the other lending institutions listed on Schedule 1
hereto and any other Person who becomes an assignee of any rights and
obligations of a Lender pursuant to §14.

 

Letter of Credit.  See §2.9.1.

 

10

--------------------------------------------------------------------------------


 

Letter of Credit Application.  See §2.9.1.

 

Letter of Credit Fee.  See §2.9.10.

 

Letter of Credit Participation.  See §2.9.4.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
in Schedule 1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“LIBOR Rate” for such Interest Period shall be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Rate Loan being made, continued or converted by
RBS Citizens and with a term equivalent to such Interest Period would be offered
by RBS Citizens’ London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period.

 

LIBOR Rate Loans.  Loans bearing interest calculated by reference to the LIBOR
Rate.

 

Lien.  Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the UCC or comparable law of any
jurisdiction).

 

Loan Documents.  This Credit Agreement, the Notes, the Security Documents and
the Fee Letter.

 

Loan Request.  See §2.6.

 

Loans.  Revolving credit loans made or to be made by the Lenders to the Borrower
pursuant to §2.

 

11

--------------------------------------------------------------------------------


 

Material Adverse Effect.  With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):

 

(a)                                  a material adverse effect on the business,
properties, condition (financial or otherwise), assets, operations or income of
the Borrower and its Subsidiaries, taken as a whole; or

 

(b)                                 a material adverse effect on the ability of
the Borrower and its Subsidiaries, to perform any of its respective Obligations
under any of the Loan Documents to which it is a party.

 

Material Documents.  The Tax Sharing Agreement.

 

Material Insurance License.  Any license issued by a state to any Insurance
Subsidiary that permits such Insurance Subsidiary to transact insurance business
in such state and in respect of which the premiums written under the authority
of such license account for more than twenty percent (20%) of Net Premiums
Written during the then most recently ended fiscal year of the Borrower.

 

Maturity Date.  August 14, 2013.

 

Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.

 

Moody’s.  Moody’s Investors Services, Inc. and any successor thereto.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.

 

NAIC.  The National Association of Insurance Commissioners or any successor
thereto, or in lieu thereof, any other association, agency or other organization
performing substantially similar advisory, coordination or other life functions
among insurance departments, insurance commissions and similar Governmental
Authorities of the various states of the United States of America toward the
promotion of uniformity in the practices of such Governmental Authorities.

 

Net Premiums Written.  In relation to any Insurance Subsidiary for any
particular period, (i) the sum of (A) all income on direct premiums written by
such Insurance Subsidiary during such period arising from policies (if any)
issued by such Insurance Subsidiary as the direct  primary  insurance carrier,
plus (B) all income on premiums written and collected by such Insurance
Subsidiary during such period arising from policies reinsured by such Insurance
Subsidiary acting as a reinsurer for insurance ceded to it by another company
which is the primary insurance carrier, less (ii) the sum of (A) all refunds of
premiums due by such insurance company to insurers arising from endorsements,
cancellations or audits, plus (B) all other premium expense by reason of
insurance ceded by such insurance company to other insurance companies as
reinsurers in order to reinsure such insurance company either as the primary
insurance carrier or as a reinsurer, all as determined for such period in
accordance with SAP.

 

12

--------------------------------------------------------------------------------


 

Non-Admitted Assets.  Assets of any Insurance Subsidiary which are prohibited by
Insurance Regulatory Authorities from being treated as assets for statutory
reporting purposes.

 

Non-U.S. Lender.  See §4.2.3.

 

Note Record.  A Record with respect to a Note.

 

Notes.  See §2.4.

 

Obligations.  All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders and the Administrative
Agent, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or any
Interest Rate Agreement or in respect of any of the Loans made or any of the
Notes or other instruments at any time evidencing any thereof.

 

Omnibus Amendment and Reaffirmation Agreement.  The Omnibus Amendment and
Reaffirmation Agreement, dated on or about the date hereof, among the Borrower,
the Subsidiary Guarantors and the Administrative Agent.

 

outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Perfection Certificates.  The Perfection Certificates as defined in the Security
Agreements.

 

Permitted Acquisition.  See §8.5.1.

 

Permitted Liens.  Liens permitted by §8.2.

 

Person.  Any individual, corporation, limited liability company partnership,
limited liability partnership, trust, other unincorporated association,
business, or other legal entity, and any Governmental Authority.

 

Portfolio Investments.  Investments made by an Insurance Subsidiary in
accordance with the Safety Insurance Investment Policy which are permitted by
§8.3.

 

RBS Citizens.  RBS Citizens, N.A. (successor by merger to Citizens Bank of
Massachusetts), in its individual capacity.

 

RCRA.  See §6.18(a).

 

13

--------------------------------------------------------------------------------


 

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.

 

Record.  The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan referred to in such Note.

 

Reference Period.  As of any date of determination, the period of four
(4) consecutive fiscal quarters of the Borrower and its Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).

 

Register.  See §14.3.

 

Reimbursement Obligation.  The Borrower’s obligation to reimburse the
Administrative Agent and the Lenders on account of any drawing under any Letter
of Credit as provided in §2.9.6.

 

Replacement Lender.  See §4.11.

 

Replacement Notice.  See §4.11.

 

Required Lenders.  As of any date, the Lender holding more than fifty percent
(50%) of the outstanding principal amount of the Notes on such date plus the
unused portion of the Commitments on such date; and if no such principal is
outstanding, the Lenders whose aggregate Commitments constitute more than fifty
percent (50%) of the Total Commitment.

 

Reserves.  In relation to any Insurance Subsidiary at any time, all reserves for
payment of policy benefits, losses, claims, expenses and similar purposes
determined in accordance with SAP.

 

Restricted Payment.  In relation to the Borrower and its Subsidiaries, any
(a) Distribution, (b) payment or prepayment by the Borrower or its Subsidiaries
to the Borrower or any Affiliate of the Borrower, (c) derivatives or other
transactions with any financial institution, commodities or stock exchange or
clearinghouse (a “Derivatives Counterparty”) obligating the Borrower or any
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any Capital Stock of the Borrower or such Subsidiary,
or (d) any principal, interest or other amounts due in respect of any
Indebtedness which by its terms is subordinated to payment of the Obligations.

 

Risk Based Capital Ratio.  With respect to any Insurance Subsidiary and as at
any date of determination, the ratio of (a) Total Adjusted Capital for such
Insurance Subsidiary as of such date, to (b) the Authorized Control Level RBC
for such Insurance Subsidiary as of such date, in each case as such terms are
defined by the NAIC Risk-Based Capital (RBC) for Insurers Model Act.

 

Safety Indemnity.  Safety Indemnity Insurance Company, a Massachusetts
corporation.

 

14

--------------------------------------------------------------------------------


 

Safety Insurance.  Safety Insurance Company, a Massachusetts corporation.

 

Safety Insurance Investment Policy.  The Asset Investment Criteria of Safety
Insurance delivered by the Borrower to the Administrative Agent on or prior to
the Closing Date, as amended, restated or otherwise modified from time to time
in accordance with §8.12 hereof.

 

Safety Property.  Safety Property and Casualty Insurance Company, a
Massachusetts corporation.

 

SAP Financial Statements.  The Statutory Annual Financial Statements and the
Statutory Quarterly Financial Statements.

 

SARA.  See §6.18(a).

 

Security Agreements.  Collectively, (a) the Security Agreement, dated as of
November 27, 2002, between the Borrower and the Administrative Agent and (b) the
Security Agreement, dated as of November 27, 2002 between the Subsidiary
Guarantors and the Administrative Agent, in each case as previously amended and
as amended by the Omnibus Amendment and Reaffirmation Agreement.

 

Security Documents.  The Omnibus Amendment and Reaffirmation Agreement, the
Subsidiary Guaranty, the Security Agreements, the Stock Pledge Agreements and
all other instruments and documents, including without limitation Uniform
Commercial Code financing statements, required to be executed or delivered
pursuant to any Security Document.

 

S&P.  Standard & Poor’s Ratings Group.

 

Statutory Annual Financial Statements.  With respect to any Insurance
Subsidiary, the annual fiscal year-end financial statements required by the SAP
to be filed with the Insurance Regulatory Authorities of the state in which such
Insurance Subsidiary is organized and licensed to sell insurance.

 

Statutory Accounting Practices or SAP.  Statutory accounting practices
consistently applied throughout the periods specified and the immediately prior
period in accordance with NAIC’s Annual Statement Instructions and Accounting
Practices and Procedures Manual, except to the extent that applicable state law
may differ or that state rules or regulations require differences in reporting
not relating to accounting practices and procedures in which case such state
requirements shall apply.

 

Statutory Net Income.  In relation to any Insurance Subsidiary for any
particular period, the net income of such Insurance Subsidiary for such period
that appears on the SAP Financial Statements, as determined in accordance with
SAP.

 

Statutory Quarterly Financial Statements.  With respect to any Insurance
Subsidiary, the quarterly financial statements required by SAP to be filed with
the Insurance Regulatory Authorities of the state in which such Insurance
Subsidiary is organized and licensed to sell insurance.

 

15

--------------------------------------------------------------------------------


 

Statutory Surplus.  In relation to any Insurance Subsidiary at any time, the
total surplus of such Insurance Subsidiary that appears or should appear, on the
SAP Financial Statements of such Insurance Subsidiary determined in accordance
with SAP.

 

Stock Pledge Agreements.  The several Stock Pledge Agreements, each dated as of
November 27, 2002, between (a) the Borrower and the Administrative Agent, and
(b) Whiteshirts Management and the Administrative Agent, in each case as
previously amended and as amended by the Omnibus Amendment and Reaffirmation
Agreement.

 

Subsidiary.  Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock.

 

Subsidiary Guarantors.  Each Subsidiary of the Borrower which is not an
Insurance Subsidiary.

 

Subsidiary Guaranty.  The Guaranty, dated as of November 27, 2002, by each
Subsidiary Guarantor in favor of the Lenders and the Administrative Agent, as
previously amended and as amended by the Omnibus Amendment and Reaffirmation
Agreement, pursuant to which each Subsidiary Guarantor has guaranteed to the
Lenders and the Administrative Agent the payment and performance of the
Obligations.

 

Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

 

Tax Sharing Agreement.  The Amended and Restated Tax Sharing Agreement, dated as
of February 28, 2002 by and among the Borrower and the Subsidiaries (as defined
therein), previously delivered to the Administrative Agent.

 

Taxes.  See §4.2.2.

 

Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  On the Closing Date, the Total Commitment shall be equal to
$30,000,000.

 

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unpaid Reimbursement Obligation.  Any Reimbursement Obligation for which the
Borrower does not reimburse the Administrative Agent and the Lenders on the date
specified in, and in accordance with, §2.9.6.

 

Voting Stock.  Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.

 

16

--------------------------------------------------------------------------------


 

Whiteshirts Asset Management.  Whiteshirts Asset Management Corporation (f/k/a
Thomas Black Insurance Agency, Inc.), a Massachusetts corporation.

 

Whiteshirts Management.  Whiteshirts Management Corporation (f/k/a RBS, Inc.), a
Massachusetts corporation.

 

1.2.                            Rules of Interpretation.

 

(a)                                  A reference to any document or agreement
shall include such document or agreement as amended, modified or supplemented
from time to time in accordance with its terms and the terms of this Credit
Agreement.

 

(b)                                 The singular includes the plural and the
plural includes the singular.

 

(c)                                  A reference to any law includes any
amendment or modification to such law.

 

(d)                                 A reference to any Person includes its
permitted successors and permitted assigns.

 

(e)                                  Accounting terms not otherwise defined
herein have the meanings assigned to them by GAAP applied on a consistent basis
by the accounting entity to which they refer.

 

(f)                                    The words “include”, “includes” and
“including” are not limiting.

 

(g)                                 All terms not specifically defined herein or
by GAAP, which terms are defined in the Uniform Commercial Code as in effect in
the Commonwealth of Massachusetts, have the meanings assigned to them therein,
with the term “instrument” being that defined under Article 9 of the Uniform
Commercial Code.

 

(h)                                 Reference to a particular “§” refers to that
section of this Credit Agreement unless otherwise indicated.

 

(i)                                     The words “herein”, “hereof”,
“hereunder” and words of like import shall refer to this Credit Agreement as a
whole and not to any particular section or subdivision of this Credit Agreement.

 

(j)                                     Unless otherwise expressly indicated, in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including,” the words “to” and “until”
each mean “to but excluding,” and the word “through” means “to and including.”

 

(k)                                  This Credit Agreement and the other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters.  All such limitations, tests and
measurements are, however, cumulative and are to be performed in accordance with
the terms thereof.

 

17

--------------------------------------------------------------------------------


 

(l)                                     This Credit Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Borrower and are the product
of discussions and negotiations among all parties.  Accordingly, this Credit
Agreement and the other Loan Documents are not intended to be construed against
the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.

 

2.                                      THE REVOLVING CREDIT FACILITY.

 

2.1.                            Commitment to Lend.  Subject to the terms and
conditions set forth in this Credit Agreement, each of the Lenders severally
agrees to lend to the Borrower and the Borrower may borrow, repay, and reborrow
from time to time from the Closing Date up to but not including the Maturity
Date upon notice by the Borrower to the Administrative Agent given in accordance
with §2.6, such sums as are requested by the Borrower up to a maximum aggregate
amount outstanding (after giving effect to all amounts requested) at any one
time equal to such Lender’s Commitment, provided that the sum of the outstanding
amount of the Loans (after giving effect to all amounts requested) shall not at
any time exceed the Total Commitment at such time.  The Loans shall be made pro
rata in accordance with each Lender’s Commitment Percentage.  Each request for a
Loan hereunder shall constitute a representation and warranty by the Borrower
that the conditions set forth in §10 and §11, in the case of the initial Loans
to be made on the Closing Date, and §11, in the case of all other Loans, have
been satisfied on the date of such request.

 

2.2.                            Commitment Fee.  The Borrower agrees to pay to
the Administrative Agent for the accounts of the Lenders in accordance with
their respective Commitment Percentages a commitment fee (the “Commitment Fee”)
calculated at the rate of one quarter of one percent (0.25%) per annum on the
daily amount during each calendar quarter or portion thereof from the date
hereof to the Maturity Date by which the Total Commitment exceeds the
outstanding amount of Loans during such calendar quarter.  The Commitment Fee
shall be payable quarterly in arrears on the first day of each calendar quarter
for the immediately preceding calendar quarter commencing on the first such date
following the date hereof, with a final payment on the Maturity Date or any
earlier date on which the Commitments shall terminate.

 

2.3.                            Reduction of Total Commitment.  The Borrower
shall have the right at any time and from time to time upon five (5) Business
Days prior written notice to the Administrative Agent to reduce by $500,000 or
an integral multiple of $100,000 in excess thereof or to terminate entirely the
Total Commitment, whereupon the Commitments of the Lenders shall be reduced pro
rata in accordance with their respective Commitment Percentages of the amount
specified in such notice or, as the case may be, terminated.  Promptly after
receiving any notice of the Borrower delivered pursuant to this §2.3, the
Administrative Agent will notify the Lenders of the substance thereof.  Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Administrative Agent for the respective accounts of the Lenders the full
amount of

 

18

--------------------------------------------------------------------------------


 

any Commitment Fee then accrued on the amount of the reduction.  No reduction or
termination of the Commitments may be reinstated.

 

2.4.                            The Notes.  The Loans shall be evidenced by
separate promissory notes of the Borrower in substantially the form of Exhibit A
hereto (each a “Note”), dated as of the Closing Date (or such other date on
which a Lender may become a party hereto in accordance with §14 hereof) and
completed with appropriate insertions.  One Note shall be payable to the order
of each Lender in a principal amount equal to such Lender’s Commitment or, if
less, the outstanding amount of all Loans made by such Lender, plus interest
accrued thereon, as set forth below.  The Borrower irrevocably authorizes each
Lender to make or cause to be made, at or about the time of the Drawdown Date of
any Loan or at the time of receipt of any payment of principal on such Lender’s
Note, an appropriate notation on such Lender’s Note Record reflecting the making
of such Loan or (as the case may be) the receipt of such payment.  The
outstanding amount of the Loans set forth on such Lender’s Note Record shall be
prima facie evidence of the principal amount thereof owing and unpaid to such
Lender, but the failure to record, or any error in so recording, any such amount
on such Lender’s Note Record shall not limit or otherwise affect the obligations
of the Borrower hereunder or under any Note to make payments of principal or
interest on any Note when due.

 

2.5.                            Interest on Loans.  Except as otherwise provided
in §4.10,

 

(a)                                  Each Loan which is a Base Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on the last day of the Interest Period with respect thereto at the rate
per annum equal to the Base Rate as in effect from time to time.

 

(b)                                 Each Loan which is a LIBOR Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on the last day of the Interest Period with respect thereto at the rate
per annum equal to the LIBOR Rate determined for such Interest Period plus one
and one-quarter of one percent (1.25%).

 

(c)                                  The Borrower promises to pay interest on
each Loan in arrears on each Interest Payment Date with respect thereto.

 

2.6.                            Requests for Loans.  The Borrower shall give to
the Administrative Agent written notice in the form of Exhibit B hereto (or
telephonic notice confirmed in a writing in the form of Exhibit B hereto) of
each Loan requested hereunder (a “Loan Request”) (a) no later than 11:00 a.m.
(Boston time) on the proposed Drawdown Date of any Base Rate Loan and (b) no
later than 11:00 a.m. (Boston time) on not less than three (3) LIBOR Business
Days prior to the proposed Drawdown Date of any LIBOR Rate Loan.  Each such
notice shall specify (i) the principal amount of the Loan requested, (ii) the
proposed Drawdown Date of such Loan, (iii) the Interest Period for such Loan and
(iv) the Type of such Loan.  If a Loan Request does not specify the Type of Loan
requested, it will be treated as a request for a Base Rate Loan.  Promptly upon
receipt of any such notice, the Administrative Agent shall notify each of the
Lenders thereof. Each Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the

 

19

--------------------------------------------------------------------------------


 

Borrower to accept the Loan requested from the Lenders on the proposed Drawdown
Date.  Each Loan Request for a Base Rate Loan shall be in a minimum aggregate
amount of $100,000 or an integral multiple of $100,000 in excess thereof and
each Loan Request for a LIBOR Rate Loan shall be in a minimum aggregate amount
of $500,000 or an integral multiple of $100,000 in excess thereof.

 

2.7.                            Conversion Options.

 

2.7.1.  Conversion to Different Type of Loan.  The Borrower may elect from time
to time to convert any outstanding Loan to a Loan of another Type, provided that
(a) with respect to any such conversion of a LIBOR Rate Loan to a Base Rate
Loan, the Borrower shall give the Administrative Agent written notice (or
telephone notice promptly confirmed in writing) no later than 11:00 a.m. (Boston
time) on the date of such election; (b) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Administrative
Agent at least three (3) LIBOR Business Days prior written notice of such
election; (c) with respect to any such conversion of a LIBOR Rate Loan into a
Base Rate Loan, if such conversion is not made on the last day of the Interest
Period with respect thereto, such conversion shall require the payment of any
amounts due under §4.9 hereof, and (d) no Loan may be converted into a LIBOR
Rate Loan when any Default or Event of Default has occurred and is continuing. 
On the date on which such conversion is being made each Lender shall take such
action as is necessary to transfer its Commitment Percentage of such Loans to
its Domestic Lending Office or its LIBOR Lending Office, as the case may be. 
All or any part of outstanding Loans of any Type may be converted into a Loan of
another Type as provided herein, provided that any partial conversion into a
Base Rate Loan shall be in an aggregate principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof and a partial conversion into a LIBOR
Rate Loan shall be in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Conversion Request relating to the
conversion of a Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.

 

2.7.2.  Continuation of Type of Loan.  Any Loan of any Type may be continued as
a Loan of the same Type upon the expiration of an Interest Period with respect
thereto by compliance by the Borrower with the notice provisions contained in
§2.7.1; provided that no LIBOR Rate Loan may be continued as such when any
Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the first
Interest Period relating thereto ending during the continuance of any Default or
Event of Default of which officers of the Administrative Agent active upon the
Borrower’s account have actual knowledge.  In the event that the Borrower fails
to provide any such notice with respect to the continuation of any LIBOR Rate
Loan as such, then such LIBOR Rate Loan shall be automatically converted to a
Base Rate Loan on the last day of the first Interest Period relating thereto. 
The Administrative Agent shall notify the Lenders promptly when any such
automatic conversion contemplated by this §2.7.2 is scheduled to occur.

 

2.7.3.  LIBOR Rate Loans.  Any conversion to or from LIBOR Rate Loans shall be
in such amounts and be made pursuant to such elections so that, after

 

20

--------------------------------------------------------------------------------


 

giving effect thereto, the aggregate principal amount of all LIBOR Rate Loans
having the same Interest Period shall not be less than $500,000 or a whole
multiple of $100,000 in excess thereof. No more than seven (7) LIBOR Rate Loans
having different Interest Periods may be outstanding at any time.

 

2.8.                            Funds for Loan.

 

2.8.1.  Funding Procedures.  Not later than 1:00 p.m. (Boston time) on the
proposed Drawdown Date of any Loans, each of the Lenders will make available to
the Administrative Agent, at the Administrative Agent’s Office, in immediately
available funds, the amount of such Lender’s Commitment Percentage of the amount
of the requested Loans.  Upon receipt from each Lender of such amount, and upon
receipt of the documents required by §§10 and 11 and the satisfaction of the
other conditions set forth therein, to the extent applicable, the Administrative
Agent will make available to the Borrower the aggregate amount of such Loans
made available to the Administrative Agent by the Lenders.  The failure or
refusal of any Lender to make available to the Administrative Agent at the
aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Loans shall not relieve any other Lender from its
several obligation hereunder to make available to the Administrative Agent the
amount of such other Lender’s Commitment Percentage of any requested Loans.

 

2.8.2.  Advances by Administrative Agent.  The Administrative Agent may, unless
notified to the contrary by any Lender prior to a Drawdown Date, assume that
such Lender has made available to the Administrative Agent on such Drawdown Date
the amount of such Lender’s Commitment Percentage of the Loans to be made on
such Drawdown Date, and the Administrative Agent may (but it shall not be
required to), in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If any Lender makes available to the Administrative Agent
such amount on a date after such Drawdown Date, such Lender shall pay to the
Administrative Agent on demand an amount equal to the product of (a) the average
computed for the period referred to in clause (c) below, of the weighted average
interest rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (b) the
amount of such Lender’s Commitment Percentage of such Loans, times (c) a
fraction, the numerator of which is the number of days that elapse from and
including such Drawdown Date to the date on which the amount of such Lender’s
Commitment Percentage of such Loans shall become immediately available to the
Administrative Agent, and the denominator of which is 360.  A statement of the
Administrative Agent submitted to such Lender with respect to any amounts owing
under this paragraph shall be prima facie evidence of the amount due and owing
to the Administrative Agent by such Lender.  If the amount of such Lender’s
Commitment Percentage of such Loans is not made available to the Administrative
Agent by such Lender within three (3) Business Days following such Drawdown
Date, the Administrative Agent shall be entitled to recover such amount from the
Borrower on demand, with interest thereon at the rate per annum applicable to
the Loans made on such Drawdown Date.

 

21

--------------------------------------------------------------------------------


 

2.9.                            Letters of Credit.

 

2.9.1.  Commitment to Issue Letters of Credit.  Subject to the terms and
conditions hereof and the execution and delivery by the Borrower of a letter of
credit application on the Administrative Agent’s customary form (a “Letter of
Credit Application”), the Administrative Agent, on behalf of the Lenders and in
reliance upon the agreement of the Lenders set forth in §2.9.4 and upon the
representations and warranties of the Borrower contained herein, agrees, in its
individual capacity, to issue, extend and renew for the account of the Borrower
one or more standby letters of credit (each, a “Letter of Credit”), in such form
as may be requested from time to time by the Borrower and agreed to by the
Administrative Agent; provided, however, that, after giving effect to such
request, (i) the sum of the aggregate amount available to be drawn on all
Letters of Credit outstanding shall not exceed $5,000,000 at any one time and
(ii) the sum of (1) the Maximum Drawing Amount and (2) the amount of all
Revolving Credit Loans outstanding shall not exceed the Total Commitment at such
time.

 

2.9.2.  Letter of Credit Applications.  Each Letter of Credit Application shall
be completed to the satisfaction of the Administrative Agent.  In the event that
any provision of any Letter of Credit Application shall be inconsistent with any
provision of this Credit Agreement, then the provisions of this Credit Agreement
shall, to the extent of any such inconsistency, govern.

 

2.9.3.  Terms of Letters of Credit.  Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (a) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (b) provide
for a term of no more than one (1) year subject to automatic renewals, but in no
event have an expiry date later than the date which is fourteen (14) days (or,
if the Letter of Credit is confirmed by a confirmer or otherwise provides for
one or more nominated persons, forty-five (45) days) prior to the Revolving
Credit Loan Maturity Date.  Each Letter of Credit so issued, extended or renewed
shall be subject to either the Uniform Customs or the International Standby
Practices (ISP98), International Chamber of Commerce Publication No. 590, or any
successor code of standby letter of credit practices among banks adopted by the
Administrative Agent in the ordinary course of its business as a standby letter
of credit issuer and in effect at the time of issuance of such Letter of Credit.

 

2.9.4.  Reimbursement Obligations of Lenders.  Each Lender severally agrees that
it shall be absolutely liable, without regard to the occurrence of any Default
or Event of Default or any other condition precedent whatsoever, to the extent
of such Lender’s Commitment Percentage of the Total Commitment, to reimburse the
Administrative Agent on demand for the amount of each draft paid by the
Administrative Agent under each Letter of Credit to the extent that such amount
is not reimbursed by the Borrower pursuant to §2.9.6 (such agreement for a
Lender being called herein the “Letter of Credit Participation” of such Lender).

 

2.9.5.  Participations of Lenders.  Each such payment made by a Lender shall be
treated as the purchase by such Lender of a participating interest in the
Borrower’s Reimbursement Obligation under §2.9.6 in an amount equal to such
payment. 

 

22

--------------------------------------------------------------------------------


 

Each Lender shall share in accordance with its funded participating interest in
any interest which accrues pursuant to §2.9.6.

 

2.9.6.  Reimbursement Obligation of the Borrower.  In order to induce the
Administrative Agent to issue, extend and renew each Letter of Credit and the
Lenders to participate therein, the Borrower hereby agrees to reimburse or pay
to the Administrative Agent, for the account of the Administrative Agent or (as
the case may be) the Lenders, with respect to each Letter of Credit issued,
extended or renewed by the Administrative Agent hereunder,

 

(a)                                  except as otherwise expressly provided in
subsections (b) and (c) below, on each date that any draft presented under such
Letter of Credit is honored by the Administrative Agent, or the Administrative
Agent otherwise makes a payment with respect thereto, (i) the amount paid by the
Administrative Agent under or with respect to such Letter of Credit, and
(ii) the amount of any taxes, fees, charges or other costs and expenses
whatsoever incurred by the Administrative Agent or any Lender in connection with
any payment made by the Administrative Agent or any Lender under, or with
respect to, such Letter of Credit,

 

(b)                                 upon the reduction (but not termination) of
the Total Commitment to an amount less than the Maximum Drawing Amount, an
amount equal to such difference, which amount shall be held by the
Administrative Agent for the benefit of the Lenders and the Administrative Agent
as cash collateral for all Reimbursement Obligations, and

 

(c)                                  upon the termination of the Total
Commitment, or the acceleration of the Reimbursement Obligations with respect to
all Letters of Credit in accordance with §14, an amount equal to the then
Maximum Drawing Amount on all Letters of Credit, which amount shall be held by
the Administrative Agent for the benefit of the Lenders and the Administrative
Agent as cash collateral for all Reimbursement Obligations.

 

Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds.  Interest on any
and all amounts remaining unpaid by the Borrower under this §2.9.6 at any time
from the date such amounts become due and payable (whether as stated in this
§2.9.6, by acceleration or otherwise) until payment in full (whether before or
after judgment) shall be payable to the Administrative Agent on demand at the
rate calculated in accordance with §4.10 for Revolving Credit Loans.

 

2.9.7.  Letter of Credit Payments.  If any draft shall be presented or other
demand for payment shall be made under any Letter of Credit, the Administrative
Agent shall notify the Borrower of the date and amount of the draft presented or
demand for payment and of the date and time when it expects to pay such draft or
honor such demand for payment.  If the Borrower fails to reimburse the
Administrative Agent as provided in §2.9.6 on or before the date that such draft
is paid or other payment is made by the Administrative Agent, the Administrative
Agent may at any time thereafter notify the Lenders of the amount of any such
Unpaid Reimbursement Obligation.  No later than 1:00 p.m. (Boston time) on the
Business Day next following the receipt of such notice, each Lender shall make
available to the Administrative Agent, at the Administrative

 

23

--------------------------------------------------------------------------------


 

Agent’s Office, in immediately available funds, such Lender’s Commitment
Percentage (in respect of the Total Commitment) of such Unpaid Reimbursement
Obligation, together with an amount equal to the product of (a) the average,
computed for the period referred to in clause (c) below, of the weighted average
interest rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (b) the
amount equal to such Lender’s Commitment Percentage (in respect of the Total
Commitment) of such Unpaid Reimbursement Obligation, times (c) a fraction, the
numerator of which is the number of days that elapse from and including the date
the Administrative Agent paid the draft presented for honor or otherwise made
payment to the date on which such Lender’s Commitment Percentage (in respect of
the Total Commitment) of such Unpaid Reimbursement Obligation shall become
immediately available to the Administrative Agent, and the denominator of which
is 360.  The responsibility of the Administrative Agent to the Borrower and the
Lenders shall be only to determine that the documents (including each draft)
delivered under each Letter of Credit in connection with such presentment shall
be in conformity in all material respects with such Letter of Credit.

 

2.9.8.  Obligations Absolute.  The Borrower’s obligations under this §2.9 shall
be absolute and unconditional under any and all circumstances and irrespective
of the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrower
may have or have had against the Administrative Agent, any Lender or any
beneficiary of a Letter of Credit.  The Borrower further agrees with the
Administrative Agent and the Lenders that the Administrative Agent and the
Lenders shall not be responsible for, and the Borrower’s Reimbursement
Obligations under §2.9.6 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrower, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower against the beneficiary of any Letter of Credit or
any such transferee.  The Administrative Agent and the Lenders shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit.  The Borrower agrees that any action taken or omitted by
the Administrative Agent or any Lender under or in connection with each Letter
of Credit and the related drafts and documents, if done in good faith, shall be
binding upon the Borrower and shall not result in any liability on the part of
the Administrative Agent or any Lender to the Borrower.

 

2.9.9.  Reliance by Issuer.  To the extent not inconsistent with §2.9.8, the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action

 

24

--------------------------------------------------------------------------------


 

under this Credit Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Credit Agreement in accordance with a request of the Required Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and all future holders of the Notes or of a Letter of Credit
Participation.

 

2.9.10.  Letter of Credit Fee.  The Borrower shall pay a fee (in each case, a
“Letter of Credit Fee”) to the Administrative Agent in respect of each Letter of
Credit in an amount equal to the product of (a) the LIBOR Rate multiplied by
(b) the face amount of such standby Letter of Credit, with such Letter of Credit
Fee being payable in advance at the time each such Letter of Credit is issued. 
In respect of each Letter of Credit, the Borrower shall also pay to the
Administrative Agent for the Administrative Agent’s own account, at such other
time or times as such charges are customarily made by the Administrative Agent,
the Administrative Agent’s customary issuance, amendment, negotiation or
document examination and other administrative fees as in effect from time to
time.

 

2.10.                     Increase in Commitment.

 

2.10.1.  Request for Increase.  Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may on a one-time basis, request an increase in the Total Commitment by an
amount not exceeding $20,000,000 (the “Increase Option”); provided that any such
request for an increase shall be in a minimum amount of $5,000,000.  At the time
of sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than fourteen (14) Business Days from
the date of delivery of such notice to the Lenders).

 

2.10.2.  Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its applicable percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment Percentage.

 

2.10.3.  Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent, the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

 

25

--------------------------------------------------------------------------------


 

2.10.4.  Effective Date and Allocations.  If the Commitment is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

2.10.5.  Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent (a) a
certificate dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of the Borrower (i) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this §2.10, the representations
and warranties contained in §6.4.2 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of §7.4, and
(B) no Default exists, (b) a legal opinion from Borrower’s counsel in form and
substance satisfactory to the Administrative Agent and (c) such other
documentation as the Lenders or the Administrative Agent may reasonably
request.  The Borrower shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to §2.7) to the
extent necessary to keep the outstanding Loans ratable with any revised
Commitment percentages arising from any nonratable increase in the Commitments
under this Section.

 

2.10.6.  Conflicting Provisions.  This Section shall supersede any provisions in
§15.2 to the contrary.

 

3.                                      REPAYMENT OF THE LOANS.

 

3.1.                            Maturity.  The Borrower promises to pay on the
Maturity Date, and there shall become absolutely due and payable on the Maturity
Date, all of the Loans outstanding on such date, together with any and all
accrued and unpaid interest, Commitment Fees thereon and any other fees relating
to the Loans.

 

3.2.                            Mandatory Repayments of Loans.  If at any time
the sum of the outstanding amount of the Loans exceeds the Total Commitment at
such time, then the Borrower shall immediately pay the amount of such excess to
the Administrative Agent for the respective accounts of the Lenders.  Each
prepayment of Loans shall be allocated among the Lenders, in proportion, as
nearly as practicable, to the respective unpaid principal amount of each
Lender’s Note, with adjustments to the extent practicable to equalize any prior
payments or repayments not exactly in proportion.

 

3.3.                            Optional Repayments of Loans.  The Borrower
shall have the right, at its election, to repay the outstanding amount of the
Loans, as a whole or in part, at any time without penalty or premium, provided
that any full or partial prepayment of the

 

26

--------------------------------------------------------------------------------


 

outstanding amount of any LIBOR Rate Loans pursuant to this §3.3 that is not
made on the last day of the Interest Period relating thereto shall be
accompanied by any amounts due under §4.9 hereof.  The Borrower shall give the
Administrative Agent notice, no later than 11:00 a.m., Boston time, on the date
of any proposed prepayment pursuant to this §3.3 of Base Rate Loans, and at
least three (3) LIBOR Business Days notice of any proposed prepayment pursuant
to this §3.3 of LIBOR Rate Loans, in each case specifying the proposed date of
prepayment of Loans and the principal amount to be prepaid.  Each such partial
prepayment of the Loans shall be in an integral multiple of $100,000, shall be
accompanied by the payment of accrued interest on the principal prepaid to the
date of prepayment and shall be applied, in the absence of instruction by the
Borrower, first to the principal of Base Rate Loans and then to the principal of
LIBOR Rate Loans.  Each partial prepayment shall be allocated among the Lenders,
in proportion, as nearly as practicable, to the respective unpaid principal
amount of each Lender’s Note, with adjustments to the extent practicable to
equalize any prior repayments not exactly in proportion.

 

4.                                      CERTAIN GENERAL PROVISIONS.

 

4.1.                            Closing Fees.  The Borrower shall pay to the
Administrative Agent the closing fees and such other fees as set forth in the
Fee Letter (collectively, the “Closing Fee”).

 

4.2.                            Funds for Payments.

 

4.2.1.  Payments to Administrative Agent.  All payments of principal, interest,
Fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made on the due date thereof to the Administrative Agent in
Dollars, for the respective accounts of the Lenders and the Administrative
Agent, at the Administrative Agent’s Office or at such other place that the
Administrative Agent may from time to time designate, in each case at or about
11:00 a.m. (Boston, Massachusetts, time or other local time at the place of
payment) and in immediately available funds.

 

4.2.2.  No Offset, etc.  All payments by the Borrower hereunder and under any of
the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction or withholding for any
taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein but excluding franchise taxes and other taxes
imposed on or measured by any Lender’s net income, profits or receipts, in the
case of each such exclusion as a result of a connection between such Lender and
the relevant taxing jurisdiction other than solely by reason of such Lender
having executed, delivered or performed its obligations under, or received
payment under, or enforced this Credit Agreement or any other Loan Document (not
including by having a lending or similar office in the relevant taxing
jurisdiction such non-excluded item being called “Taxes”), unless the Borrower
is compelled by law to make such deduction or withholding.  If any such
obligation is imposed upon the Borrower with respect to any amount payable by it
hereunder or under any of the other

 

27

--------------------------------------------------------------------------------


 

Loan Documents, the Borrower will pay to the Administrative Agent, for the
account of the Lenders or (as the case may be) the Administrative Agent, on the
date on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Administrative Agent to receive the same net amount which the
Lenders or the Administrative Agent would have received on such due date had no
such obligation been imposed upon the Borrower.  The Borrower will deliver
promptly to the Administrative Agent certificates  or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by the Borrower hereunder or under such other Loan Document.

 

4.2.3.  Non-U.S. Lenders.  Each Lender and the Administrative Agent that is not
a U.S. Person as defined in Section 7701(a)(30) of the Code for federal income
tax purposes (a “Non-U.S. Lender”) hereby agrees that, if and to the extent it
is legally able to do so, it shall, prior to the date of the first payment by
the Borrower hereunder to be made to such Lender or the Administrative Agent or
for such Lender’s or the Administrative Agent’s account, deliver to the Borrower
and the Administrative Agent, as applicable, such certificates, documents or
other evidence, as and when required by the Code or Treasury Regulations issued
pursuant thereto, including (a) in the case of a Non-U.S. Lender that is a
“bank” for purposes of Section 881(c)(3)(A) of the Code, two (2) duly completed
copies of Internal Revenue Service Form W-8BEN, Form W-8ECI, Form W-8IMY and all
required supporting documentation and any other certificate or statement of
exemption required by Treasury Regulations, or any subsequent versions thereof
or successors thereto, properly completed and duly executed by such Lender or
the Administrative Agent establishing that with respect to payments of
principal, interest or fees hereunder it is (i) not subject to United States
federal withholding tax under the Code because such payment is effectively
connected with the conduct by such Lender or Administrative Agent of a trade or
business in the United States or (ii) totally exempt or partially exempt from
United States federal withholding tax under a provision of an applicable tax
treaty and (b) in the case of a Non-U.S. Lender that is not a “bank” for
purposes of Section 881(c)(3)(A) of the Code, a certificate in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
and to the effect that (i) such Non-U.S. Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Code, is not subject to regulatory or other legal
requirements as a bank in any jurisdiction, and has not been treated as a bank
for purposes of any tax, securities law or other filing or submission made to
any governmental authority, any application made to a rating agency or
qualification for any exemption from any tax, securities law or other legal
requirements, (ii) is not a ten (10) percent shareholder of the Borrower for
purposes of Section 881(c)(3)(B) of the Code and (iii) is not a controlled
foreign corporation receiving interest from a related person for purposes of
Section 881(c)(3)(C) of the Code, together with a properly completed Internal
Revenue Service Form W-8BEN, as applicable (or successor forms).  Each Lender or
the  Administrative Agent agrees that it shall, promptly upon a change of its
lending office or the selection of any additional lending office, to the extent
the forms previously delivered by it pursuant to this section are no longer
effective, and promptly upon the Borrower’s or the Administrative Agent’s
reasonable request after the occurrence of any other event (including the
passage of time) requiring the delivery of a Form W-8BEN, Form W-8ECI or
Form W8IMY in addition to

 

28

--------------------------------------------------------------------------------


 

or in replacement of the forms previously delivered, deliver to the  Borrower
and the Administrative Agent, as applicable, if and to the extent it is properly
entitled to do so, a properly completed and executed Form W-8BEN, Form W-8ECI or
Form W-8IMY, as applicable (or any successor forms thereto).

 

4.2.4.  Liabilities.  The Borrower shall not be obliged to pay any additional
amounts to any Lender or the Administrative Agent pursuant to §4.2.1, or to
indemnify any Lender or the Administrative Agent pursuant to §15.3, in respect
of Taxes to the extent imposed as a result of (i) the failure of such Lender or
the Administrative Agent to deliver to the Borrower the form or forms and/or
other certificates, documents or other evidence, as applicable to such Lender or
the Administrative Agent, pursuant to §4.2.3, (ii) the information or
certifications made in such form or forms by the Lender or the Administrative
Agent being untrue or inaccurate on the date delivered in any material respect,
(iii) the Lender or the Administrative Agent designating a successor lending
office which has the effect of causing such Lender or the Administrative Agent
to become obligated for tax payments in excess of those in effect immediately
prior to such designation or (iv) such Lender or the Administrative Agent being
treated as a “conduit entity” within the meaning of U.S. Treasury Regulations
Section 1.881-3 or any successor provision; provided, however, that the Borrower
shall be obliged to pay an additional amount to any such Lender or the
Administrative Agent pursuant to §4.2.1, and to indemnify any such Lender or the
Administrative Agent pursuant to §15.3, in respect of United States federal
income or withholding taxes if (i) any such failure to deliver a form or forms
or other certificates, documents or other evidence, or any inaccuracy or untruth
contained therein resulted from a change in any applicable statute, treaty or
regulation occurring after the date hereof, which change rendered such Lender no
longer legally entitled to deliver such form or forms or other certificates,
documents or other evidence, or rendered the information or certifications made
in such form or forms or other certificates, documents or other evidence, untrue
or inaccurate in any material respect and the Lender or the Administrative Agent
so advises the Borrower and the Administrative Agent (in the case of a Lender)
promptly in writing, (ii) the redesignation of the Lender’s or the
Administrative Agent’s lending office was made at the request of the Borrower or
(iii) the obligation to pay any additional amounts to any such Lender pursuant
to §4.2.1 or to indemnify any such Lender or the Administrative Agent pursuant
to §15.3 is with respect to an assignee lender that becomes an assignee lender
as a result of an assignment made at the request of the Borrower.

 

4.3.                            Computations.  All computations of interest on
Base Rate Loans and Fees shall be based on a 365/366 day year for the actual
number of days elapsed.  All computations of interest on LIBOR Loans shall be
based on a 360-day year and paid for the actual number of days elapsed.  Except
as otherwise provided in the definition of the term “Interest Period” with
respect to LIBOR Rate Loans, whenever a payment hereunder or under any of the
other Loan Documents becomes due on a day that is not a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day, and
interest shall accrue during such extension.  The outstanding amount of the
Loans as reflected on the Note Records from time to time shall be considered
correct and binding on the Borrower, absent manifest error, unless within sixty
(60) days after receipt of any notice by the Administrative Agent or any of the
Lenders of such

 

29

--------------------------------------------------------------------------------


 

outstanding amount, the Borrower shall notify the Administrative Agent or such
Lender to the contrary.

 

4.4.                            Inability to Determine LIBOR Rate.  In the
event, prior to the commencement of any Interest Period relating to any LIBOR
Rate Loan, the Administrative Agent shall determine or be notified by the
Required Lenders that adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate that would otherwise determine the rate of interest
to be applicable to any LIBOR Rate Loan during any Interest Period, the
Administrative Agent shall forthwith give notice of such determination (which
shall be conclusive and binding on the Borrower and the Lenders) to the Borrower
and the Lenders.  In such event (i) any Loan Request or Conversion Request with
respect to LIBOR Rate Loans shall be automatically withdrawn and shall be deemed
a request for Base Rate Loans, (ii) each LIBOR Rate Loan will automatically, on
the last day of the then current Interest Period relating thereto, become a Base
Rate Loan, and (iii) the obligations of the Lenders to make LIBOR Rate Loans
shall be suspended until the Administrative Agent or the Required Lenders
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Administrative Agent or, as the case may be, the
Administrative Agent upon the instruction of the Required Lenders, shall so
notify the Borrower and the Lenders.

 

4.5.                            Illegality.  Notwithstanding any other
provisions herein, if any present or future law, regulation, treaty or directive
or the interpretation or application thereof shall make it unlawful for any
Lender to make or maintain LIBOR Rate Loans, such Lender shall forthwith give
notice of such circumstances to the Borrower and the other Lenders and thereupon
(a) the commitment of such Lender to make LIBOR Rate Loans or convert Base Rate
Loans to LIBOR Rate Loans shall forthwith be suspended and (b) such Lender’s
Loans then outstanding as LIBOR Rate Loans, if any, shall be converted
automatically to Base Rate Loans on the last day of each Interest Period
applicable to such LIBOR Rate Loans or within such earlier period as may be
required by law.  The Borrower hereby agrees promptly to pay the Administrative
Agent for the account of such Lender, upon demand by such Lender, any additional
amounts necessary to compensate such Lender for any costs incurred by such
Lender in making any conversion in accordance with this §4.5, including any
interest or fees payable by such Lender to lenders of funds obtained by it in
order to make or maintain its LIBOR Rate Loans hereunder.

 

4.6.                            Additional Costs, etc.  If any change after the
Closing Date in applicable law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
Governmental Authority charged with the administration or the interpretation
thereof and requests, directives, instructions and notices at any time or from
time to time hereafter made upon or otherwise issued to any Lender or the
Administrative Agent by any central bank or other fiscal, monetary or other
authority (whether or not having the force of law), shall:

 

(a)                                  subject any Lender or the Administrative
Agent to any tax, levy, impost, duty, charge, fee, deduction or withholding of
any nature with respect to this Credit Agreement, the other Loan Documents, such
Lender’s Commitment or the Loans (other

 

30

--------------------------------------------------------------------------------


 

than taxes based upon or measured by the income or profits of such Lender or the
Administrative Agent), or

 

(b)                                 materially change the basis of taxation
(except for changes in Taxes) of payments to any Lender of the principal of or
the interest on any Loans or any other amounts payable to any Lender or the
Administrative Agent under this Credit Agreement or any of the other Loan
Documents, or

 

(c)                                  impose or increase or render applicable
(other than to the extent specifically provided for elsewhere in this Credit
Agreement) any special deposit, reserve, assessment, liquidity, capital adequacy
or other similar requirements (whether or not having the force of law) against
assets held by, or deposits in or for the account of, or loans by, or letters of
credit issued by, or commitments of an office of any Lender, or

 

(d)                                 impose on any Lender or the Administrative
Agent any other conditions or requirements with respect to this Credit
Agreement, the other Loan Documents, the Loans, such Lender’s Commitment, or any
class of loans, letters of credit or commitments of which any of the Loans or
such Lender’s Commitment forms a part, and the result of any of the foregoing is

 

(i)                                     to increase the cost to any Lender of
making, funding, issuing, renewing, extending or maintaining any of the Loans or
such Lender’s Commitment, or

 

(ii)                                  to reduce the amount of principal,
interest or other amount payable to such Lender or the Administrative Agent
hereunder on account of such Lender’s Commitment or any of the Loans, or

 

(iii)                               to require such Lender or the Administrative
Agent to make any payment or to forego any interest or other sum payable
hereunder, the amount of which payment or foregone interest or other sum is
calculated by reference to the gross amount of any sum receivable or deemed
received by such Lender or the Administrative Agent from the Borrower hereunder,

 

then, and in each such case, the Borrower will, upon demand made by such Lender
or (as the case may be) the Administrative Agent at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender or the Administrative Agent for such additional cost, reduction,
payment or foregone interest or other sum.

 

4.7.                            Capital Adequacy.  If after the date hereof any
Lender or the Administrative Agent determines that (a) the adoption of or change
after the Closing Date in any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) regarding
capital requirements for banks or bank holding companies or any change in the
interpretation or application thereof by a Governmental Authority with
appropriate jurisdiction, or (b) compliance by such Lender or the Administrative
Agent or any corporation controlling such Lender or the Administrative Agent
with any law, governmental rule, regulation, policy, guideline or directive

 

31

--------------------------------------------------------------------------------


 

(whether or not having the force of law) of any such entity regarding capital
adequacy, has the effect of reducing the return on such Lender’s or the
Administrative Agent’s commitment with respect to any Loans to a level below
that which such Lender or the Administrative Agent could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
the Administrative Agent’s then existing policies with respect to capital
adequacy and assuming full utilization of such entity’s capital) by any amount
deemed by such Lender or (as the case may be) the Administrative Agent to be
material, then such Lender or the Administrative Agent may notify the Borrower
of such fact.  To the extent that the amount of such reduction in the return on
capital is not reflected in the Base Rate, the Borrower and such Lender shall
thereafter attempt to negotiate in good faith, within thirty (30) days of the
day on which the Borrower receives such notice, an adjustment payable hereunder
that will adequately compensate such Lender in light of these circumstances.  If
the Borrower and such Lender are unable to agree to such adjustment within
thirty (30) days of the date on which the Borrower receives such notice, then
commencing on the date of such notice (but not earlier than the effective date
of any such increased capital requirement), the fees payable hereunder shall
increase by an amount that will, in such Lender’s reasonable determination,
provide adequate compensation.  Each Lender shall allocate such cost increases
among its customers in good faith and on an equitable basis.

 

4.8.                            Certificate.  A certificate setting forth any
additional amounts payable pursuant to §§4.6 or 4.7 and a brief explanation of
such amounts which are due, submitted by any Lender or the Administrative Agent
to the Borrower, shall be conclusive, absent manifest error, that such amounts
are due and owing.

 

4.9.                            Indemnity.  The Borrower agrees to indemnify
each Lender and to hold each Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits) that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in payment of the
principal amount of or any interest on any LIBOR Rate Loans as and when due and
payable, including any such loss or expense arising from interest or fees
payable by such Lender to banks of funds obtained by it in order to maintain its
LIBOR Rate Loans, (b) default by the Borrower in making a borrowing or
conversion after the Borrower has given (or is deemed to have given) a Loan
Request or a Conversion Request relating thereto in accordance with §2.6 or §2.7
or (c) the making of any payment of a LIBOR Rate Loan or the making of any
conversion of any such Loan to a Base Rate Loan on a day that is not the last
day of the applicable Interest Period with respect thereto, including interest
or fees payable by such Lender to lenders of funds obtained by it in order to
maintain any such Loans.

 

4.10.                     Interest After Default.

 

4.10.1.  Overdue Amounts.  Overdue principal and (to the extent permitted by
applicable law) interest on the Loans and all other overdue amounts payable
hereunder or under any of the other Loan Documents shall bear interest
compounded monthly and payable on demand at a rate per annum equal to two
percent (2%) above the rate of interest then applicable thereto (or, if no rate
of interest is then applicable thereto, the Base Rate) until such amount shall
be paid in full (after as well as before judgment).

 

32

--------------------------------------------------------------------------------


 

4.10.2.  Amounts Not Overdue.  During the continuance of an Event of Default the
principal of the Loans not overdue shall, until such Event of Default has been
cured or remedied or such Event of Default has been waived by the Required
Lenders pursuant to §15.12, bear interest at a rate per annum equal to the
greater of (a) two percent (2%) above the rate of interest otherwise applicable
to such Loans pursuant to §2.5 and (b) the rate of interest applicable to
overdue principal pursuant to §4.10.1.

 

4.11.                     Replacement of Lenders.  If any Lender (an “Affected
Lender”) (a) makes demand upon the Borrower for (or if the Borrower is otherwise
required to pay) amounts pursuant to §§4.6 or 4.7 or other increases in the
costs of the Loans, (b) is unable to make or maintain LIBOR Rate Loans as a
result of a condition described in §4.5, (c) defaults in its obligation to make
Loans in accordance with the terms of this Credit Agreement, or (d) shall refuse
to consent to certain proposed changes, waivers, discharges or terminations as
provided in the last sentence of §15.12, the Borrower may, so long as no Default
or Event of Default has occurred and is then continuing, within thirty (30) days
of receipt of such demand, notice (or the occurrence of such other event causing
the Borrower to be required to pay such compensation or causing §4.5 to be
applicable), or default, as the case may be, by notice (a “Replacement Notice”)
in writing to the Administrative Agent and such Affected Lender (i) request the
Affected Lender to reasonably cooperate with the Borrower in obtaining a
replacement Lender reasonably satisfactory to the Administrative Agent or its
successor and the Borrower (the “Replacement Lender”); (ii) request the
non-Affected Lenders to acquire and assume all of the Affected Lender’s Loans
and Commitment as provided herein, but none of such Lenders shall be under an
obligation to do so; or (iii) designate a Replacement Lender approved by the
Administrative Agent, such approval not to be unreasonably withheld or delayed. 
If any satisfactory Replacement Lender shall be obtained, and/or if any one or
more of the non-Affected Lenders shall agree to acquire and assume all of the
Affected Lender’s Loans and Commitment, then such Affected Lender shall assign,
in accordance with §14, all of its Commitment, Loans, Notes and other rights and
obligations under this Credit Agreement and all other Loan Documents to such
Replacement Lender or non-Affected Lenders, as the case may be, in exchange for
payment of the principal amount so assigned and all interest and fees accrued on
the amount so assigned, plus all other Obligations then due and payable to the
Affected Lender; provided, however, that (A) such assignment shall be without
recourse, representation or warranty and shall be on terms and conditions
reasonably satisfactory to such Affected Lender and such Replacement Lender
and/or non-Affected Lenders, as the case may be, and (B) prior to any such
assignment, the Borrower shall have paid to such Affected Lender all amounts
properly demanded and unreimbursed under §§4.6 and 4.7.  Upon the effective date
of such assignment, the Borrower shall issue replacement Notes to such
Replacement Lender and/or non-Affected Lenders, as the case may be, and such
institution shall become a “Lender” for all purposes under this Credit Agreement
and the other Loan Documents.

 

5.                                      COLLATERAL SECURITY AND GUARANTIES.

 

5.1.                            Security of Borrower.  The Obligations shall be
secured by (a) a perfected first priority security interest (subject only to
Permitted Liens entitled to

 

33

--------------------------------------------------------------------------------


 

priority under applicable law) in all of the assets of the Borrower, whether now
owned or hereafter acquired, pursuant to the terms of the Security Documents to
which the Borrower is a party, and (b) subject to applicable law, a pledge by
the Borrower of all of the Capital Stock of each of its directly-owned
Subsidiaries, pursuant to the terms of its Stock Pledge Agreement.  Neither this
Section 5.1 nor any other provision contained in this Credit Agreement or any
Loan Document shall be construed to require the assets of any Insurance
Subsidiary to be pledged as security for the Obligations.

 

5.2.                            Guaranties and Security of Subsidiaries.  The
Obligations shall also be guaranteed by the Subsidiary Guarantors pursuant to
the terms of the Subsidiary Guaranty.  The obligations of the Subsidiary
Guarantors under the Subsidiary Guaranty shall be in turn secured by (a) a
perfected first priority security interest (subject only to Permitted Liens
entitled to priority under applicable law) in all of the assets of each such
Subsidiary Guarantor, whether now owned or hereafter acquired, pursuant to the
terms of the Security Documents to which such Subsidiary Guarantor is a party,
and (b) a pledge by such Subsidiary Guarantor of all of the Capital Stock of
each of its Subsidiaries owned by the Subsidiary Guarantor pursuant to the terms
of its Stock Pledge Agreement.

 

6.                                      REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Lenders and the Administrative Agent
as follows:

 

6.1.                            Corporate Authority.

 

6.1.1.  Incorporation; Good Standing.  Each of the Borrower and its Subsidiaries
(a) is a corporation (or similar business entity) duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation, (b) has all requisite corporate (or the equivalent
company) power to own its property and conduct its business as now conducted and
as presently contemplated, (c) has all licenses, certificates, permits,
franchises and other governmental authorizations necessary to own and operate
its property and to conduct its business as now conducted and as presently
contemplated, including, without limitation, any licenses required by the
Massachusetts Division of Insurance (the “Division”) and all licenses and
authorizations in all jurisdictions which require any Person controlling one or
more insurance companies to be so licensed or authorized, except where the
failure to have such licenses or authorizations would not have a Material
Adverse Effect, (d) is in good standing as a foreign corporation (or similar
business entity) and is duly authorized to do business in each jurisdiction
where such qualification is necessary except where a failure to be so qualified
would not have a Material Adverse Effect, and (e) in the case of each Insurance
Subsidiary, (i) is duly licensed or authorized as an insurance company in its
jurisdiction of incorporation (ii) duly licensed or authorized as an insurance
company, and, where applicable, to engage in the business of reinsurance in each
other jurisdiction where it is required to be so licensed or authorized, and
(iii) duly licensed or authorized in its jurisdiction of incorporation to write
or conduct each line of its business, in each case, where the failure to be so
duly licensed or authorized would reasonably be expected to have a Material
Adverse Effect.  Each Insurance Subsidiary is, where required, duly

 

34

--------------------------------------------------------------------------------


 

licensed or authorized and appointed as a third party administrator, insurance
agency, managing general agency or similar service provider, in its jurisdiction
of incorporation and in each other jurisdiction where it is required to be so
licensed or authorized.

 

6.1.2.  Authorization.  The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which the Borrower or any of its
Subsidiaries is or is to become a party and the transactions contemplated hereby
and thereby (a) are within the corporate (or the equivalent company) authority
of such Person, (b) have been duly authorized by all necessary corporate (or the
equivalent company) proceedings, (c) do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which such Person is subject or any judgment, order, writ, injunction, license
or permit applicable to such Person and (d) do not conflict with any provision
of the Governing Documents of, or any agreement or other instrument binding
upon, such Person.

 

6.1.3.  Enforceability.  The execution and delivery of this Credit Agreement and
the other Loan Documents to which the Borrower or any of its Subsidiaries is or
is to become a party will result in valid and legally binding obligations of
such Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

6.2.                            Governmental Approvals.  The execution, delivery
and performance by the Borrower and any of its Subsidiaries of this Credit
Agreement and the other Loan Documents to which such Person is or is to become a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing with, any Governmental Authority other than
the filing of UCC financing statements or other than the filing by the
Borrower’s Insurance Subsidiaries to be made pursuant to Massachusetts General
Laws, Chapter 175, Section 206C(a)(1) or those already obtained.

 

6.3.                            Title to Properties; Leases.  Except as
indicated on Schedule 6.3 hereto, and after giving effect to the transactions
contemplated hereby, the Borrower and its Subsidiaries own all of the assets
reflected in the pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at the Closing Date or acquired since that date (except property
and assets sold or otherwise disposed of in the ordinary course of business
since that date), subject to no Liens or other rights of others, except
Permitted Liens.

 

6.4.                            Financial Statements and Projections.

 

6.4.1.  Fiscal Year.  The Borrower and each of its Subsidiaries has a fiscal
year which is the twelve months ending on December 31 of each calendar year.

 

35

--------------------------------------------------------------------------------


 

6.4.2.  Financial Statements.  The Borrower has delivered to the Administrative
Agent copies of the financial statements of the Borrower and its Subsidiaries
for the fiscal year ended December 31, 2007 and the fiscal quarter ended
March 31, 2008.  Such financial statements present fairly the financial position
of the Borrower and its Subsidiaries as of the respective dates of such
financial statements and the results of the Borrower and its Subsidiaries for
the periods covered by such financial statements.  The Annual Statutory
Financial Statements of the Insurance Subsidiaries for the fiscal year ended
December 31, 2007 comply in all material respects with applicable accounting
requirements of the rules and regulations of the Division with respect thereto
and have been prepared in accordance with the rules and regulations of the
Division as such rules and regulations were in effect at the time of preparation
and submission thereof.

 

6.4.3.  Projections.  The projections of the annual operating budgets of the
Borrower and its Subsidiaries on a consolidated basis, balance sheets and cash
flow statements for the 2008 to 2009 fiscal years, copies of which have been
delivered to the Administrative Agent, have been made in good faith on the basis
of information available to the Borrower at the time such projections were
furnished to the Administrative Agent.  The projections were based upon good
faith estimates and assumptions believed to be reasonable when made, it being
acknowledged by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
thereby may differ significantly from the projected results.

 

6.5.                            No Material Adverse Changes, etc.  Except as set
forth on Schedule 6.5 hereto, since the Balance Sheet Date there has been no
event or occurrence which has had a Material Adverse Effect on the Borrower and
its Subsidiaries.

 

6.6.                            Franchises, Patents, Copyrights, etc.  The
Borrower and each of its Subsidiaries possesses all material franchises,
patents, copyrights, trademarks, trade names, licenses and permits, and rights
in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without known conflict with any rights of others.

 

6.7.                            Litigation.  Except for the defense of claims
asserted by insureds in the ordinary course of business against any Insurance
Subsidiary’s business and as set forth in Schedule 6.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against the Borrower or any of its Subsidiaries before any Governmental
Authority, that, (a) if adversely determined, might, either in any case or in
the aggregate, (i) have a Material Adverse Effect or (ii) materially impair the
right of the Borrower and its Subsidiaries, considered as a whole, to carry on
business substantially as now conducted by them, or (iii) result in any
substantial liability not adequately covered by insurance for which adequate
reserves are not maintained on the consolidated balance sheet of the Borrower
and its Subsidiaries in accordance with GAAP, or for which adequate reserves are
not maintained on the consolidated balance sheet of the Borrower and its
Subsidiaries, or (b) which question the validity of this Credit Agreement or any
of the other Loan Documents, or any action taken or to be taken pursuant hereto
or thereto.

 

36

--------------------------------------------------------------------------------


 

6.8.                            No Materially Adverse Contracts, etc.  Neither
the Borrower nor any of its Subsidiaries is subject to any Governing Document or
other legal restriction, or any judgment, decree, order, law, statute, rule or
regulation that has or is reasonably expected in the future to have a Material
Adverse Effect.  Neither the Borrower nor any of its Subsidiaries is a party to
any contract or agreement that has or is reasonably expected, in the judgment of
the Borrower’s officers, to have any Material Adverse Effect.

 

6.9.                            Compliance with Other Instruments, Laws, etc. 
Neither the Borrower nor any of its Subsidiaries is in violation of any
provision of its Governing Documents, or any agreement or instrument to which it
may be subject or by which it or any of its properties may be bound or any
decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that could result in the imposition of substantial
penalties or have a Material Adverse Effect.

 

6.10.                     Tax Status.  Each of the Borrower and its Subsidiaries
(a) has made or filed all material federal, state and foreign income and all
other tax returns, reports and declarations required by any jurisdiction to
which any of them is subject, (b) has paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings or which are immaterial in amount and (c) has set aside on their
books provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply. 
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and none of the officers of the Borrower know of
any basis for any such claim.

 

6.11.                     No Event of Default.  No Default or Event of Default
has occurred and is continuing.

 

6.12.                     Investment Company Act.  Neither the Borrower nor any
of its Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

 

6.13.                     Absence of Financing Statements, etc.  Except with
respect to Permitted Liens, there is no financing statement, security agreement,
chattel mortgage, real estate mortgage or other document filed or recorded with
any filing records, registry or other public office, that purports to cover,
affect or give notice of any present or possible future Lien on any assets or
property of the Borrower or any of its Subsidiaries or any rights relating
thereto.

 

6.14.                     Perfection of Security Interest.  All filings,
assignments, pledges and deposits of documents or instruments have been made and
all other actions have been taken that are necessary or advisable, under
applicable law, to establish and perfect the Administrative Agent’s security
interest in the Collateral.  Except for the approval of Insurance Regulatory
Authorities, if applicable, prior to the Administrative Agent’s exercise of its
rights with respect to the shares of the Insurance Subsidiaries’ Capital

 

37

--------------------------------------------------------------------------------


 

Stock owned by the Borrower and pledged pursuant to the Security Documents, the
Collateral and the Administrative Agent’s rights with respect to the Collateral
are not subject to any setoff, claims, withholdings or other defenses.  The
Borrower or one of its Subsidiaries, as specified in the Security Documents, is
the owner of the Collateral free from any Lien, except for Permitted Liens.

 

6.15.                     Certain Transactions.  Except as set forth on Schedule
6.15 hereto, and for arm’s length transactions pursuant to which the Borrower or
any of its Subsidiaries makes payments in the ordinary course of business upon
terms no less favorable than the Borrower or such Subsidiary could obtain from
third parties, none of the officers, directors, or employees of the Borrower or
any of its Subsidiaries is presently a party to any transaction with the
Borrower or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Borrower, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial ownership interest or is an officer,
director, trustee or partner.

 

6.16.                     Employee Benefit Plans.

 

6.16.1.  In General.  Each Employee Benefit Plan and each Guaranteed Pension
Plan has been maintained and operated in compliance in all material respects
with the provisions of ERISA and the Code. The Borrower has heretofore delivered
to the Administrative Agent the most recently completed annual report,
Form 5500, with all required attachments, and actuarial statement required to be
submitted under §103(d) of ERISA, with respect to each Guaranteed Pension Plan.

 

6.16.2.  Terminability of Welfare Plans.  No Employee Benefit Plan, which is an
employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA,
provides benefit coverage subsequent to termination of employment, except as
required by Title I, Part 6 of ERISA or the applicable state insurance laws. The
Borrower may terminate each such Plan at any time (or at any time subsequent to
the expiration of any applicable bargaining agreement) in the discretion of the
Borrower without liability to any Person other than for claims arising prior to
termination.

 

6.16.3.  Guaranteed Pension Plans.  Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid the incurrence of
an accumulated funding deficiency or the notice or lien provisions of §302(f) of
ERISA, has been timely made.  No waiver of an accumulated funding deficiency or
extension of amortization periods has been received with respect to any
Guaranteed Pension Plan, and neither the Borrower nor any ERISA Affiliate is
obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the Code. 
No liability to the PBGC (other than required insurance premiums, all of which
that are due have been paid) has been incurred by the Borrower or any ERISA
Affiliate with respect to any Guaranteed Pension Plan and there has not been any
ERISA Reportable Event (other than an ERISA Reportable Event

 

38

--------------------------------------------------------------------------------


 

as to which the requirement of thirty (30) days notice has been waived), or any
other event or condition which presents a material risk of termination of any
Guaranteed Pension Plan by the PBGC. Based on the latest valuation of each
Guaranteed Pension Plan (which in each case occurred within twelve months of the
date of this representation), and on the actuarial methods and assumptions
employed for that valuation, the aggregate benefit liabilities of all such
Guaranteed Pension Plans within the meaning of §4001 of ERISA did not exceed the
aggregate value of the assets of all such Guaranteed Pension Plans, disregarding
for this purpose the benefit liabilities and assets of any Guaranteed Pension
Plan with assets in excess of benefit liabilities.

 

6.16.4.  Multiemployer Plans.  Neither the Borrower nor any ERISA Affiliate has
incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA.  Neither the Borrower nor any ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.

 

6.17.                     Use of Proceeds.

 

6.17.1.  General.  The proceeds of the Loans shall be used for working capital
and general corporate purposes by the Borrower and its Subsidiaries.

 

6.17.2.  Regulations U and X.  No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 221 and 224.

 

6.18.                     Environmental Compliance.  To the Borrower’s
knowledge, except as disclosed on Schedule 6.18 hereto:

 

(a)                                  none of the Borrower or its Subsidiaries is
in violation, or alleged violation, of any judgment, decree, order, law,
license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act, or any state, local or foreign
law, statute, regulation, ordinance, order or decree relating to health, safety
or the environment (hereinafter “Environmental Laws”), which violation would
have a Material Adverse Effect;

 

(b)                                 neither the Borrower nor any of its
Subsidiaries has received written notice from any third party including, without
limitation, any Governmental Authority, (i) that any one of them has been
identified by the United States Environmental Protection

 

39

--------------------------------------------------------------------------------


 

Agency (“EPA”) as a potentially responsible party under CERCLA with respect to a
site listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B;
(ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous
substances as defined by 42 U.S.C. §9601(14), any pollutant or contaminant as
defined by 42 U.S.C. §9601(33) and any toxic substances, oil or hazardous
materials or other chemicals or substances regulated by any Environmental Laws
(“Hazardous Substances”) which any one of them has generated, transported or
disposed of has been found at any site at which a Governmental Authority has
conducted or has ordered that any Borrower or any of its Subsidiaries conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any material
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances;

 

(c)                                  (i) no portion of the Real Estate has been
used by the Borrower or its Subsidiaries for the handling, processing, storage
or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws; and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real
Estate; (ii) in the course of any activities conducted by the Borrower or its
Subsidiaries, no Hazardous Substances have been generated or are being used on
the Real Estate except in accordance with applicable Environmental Laws;
(iii) there have been no releases (i.e. any past or present releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping) or threatened releases of Hazardous Substances on, upon,
into or from the properties of the Borrower or its Subsidiaries, which releases
would have a Material Adverse Effect; (iv) there have been no releases on, upon,
from or into any real property in the vicinity of any of the Real Estate which,
through soil or groundwater contamination, may have come to be located on, and
which would have a Material Adverse Effect; and (v) in addition, any Hazardous
Substances that have been generated on any of the Real Estate have been
transported offsite only by carriers having an identification number issued by
the EPA (or the equivalent thereof in any foreign jurisdiction), treated or
disposed of only by treatment or disposal facilities maintaining valid permits
as required under applicable Environmental Laws, which transporters and
facilities have been and are operating in compliance with such permits and
applicable Environmental Laws; and

 

(d)                                 none of the Borrower and its Subsidiaries is
subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any Governmental Authority or
the recording or delivery to other Persons of an environmental disclosure
document or statement by virtue of the transactions set forth herein and
contemplated hereby, or as a condition to the effectiveness of any other
transactions contemplated hereby.

 

6.19.                     Subsidiaries, etc.  As of the Closing Date, the only
Subsidiaries of the Borrower are as set forth on Schedule 6.19.  Neither the
Borrower nor any Subsidiary of the Borrower is engaged in any joint venture or
partnership with any other Person.  The

 

40

--------------------------------------------------------------------------------


 

jurisdiction of incorporation/formation and principal place of business of each
Subsidiary of the Borrower is listed on Schedule 6.19 hereto.

 

6.20.                     Distribution Restrictions.  Except as set forth in
Massachusetts General Laws, Chapter 175, Section 206C(r) (or any successor
statute) and for any other restrictions under applicable law, there are no
restrictions on the payment of Distributions (without prior regulatory approval)
by any of the Insurance Subsidiaries to the Borrower.

 

6.21.                     Insurance Regulatory Matters.  No license of any
Insurance Subsidiary, the loss of which would reasonably be expected to have a
Material Adverse Effect, is the subject of a proceeding for suspension or
revocation.  To the knowledge of the Borrower, there is no sustainable basis for
such suspension or revocation, and no such suspension or revocation has been
threatened by any Governmental Authority.

 

6.22.                     Reinsurance.  There have been no material changes to
the reinsurance and coinsurance arrangements of any Insurance Subsidiary since
October 16, 2001.

 

6.23.                     Disclosure.  No representation or warranty made by the
Borrower or any Subsidiary in this Credit Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements herein or therein not
misleading in light of the circumstances in which they are made.  There is no
fact known to the Borrower or any of its Subsidiaries which has a Material
Adverse Effect, or which is reasonably likely in the future to have a Material
Adverse Effect, exclusive of effects resulting from changes in general economic
conditions, legal standards or regulatory conditions.

 

7.                                      AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

 

7.1.                            Punctual Payment.  The Borrower will duly and
punctually pay or cause to be paid the principal and interest on the Loans, the
Fees and all other amounts provided for in this Credit Agreement and the other
Loan Documents to which the Borrower or any of its Subsidiaries is a party, all
in accordance with the terms of this Credit Agreement and such other Loan
Documents.

 

7.2.                            Maintenance of Office.  The Borrower will
maintain its chief executive office at 20 Custom House Street, Boston,
Massachusetts 02110 or at such other place in the United States of America as
such Person shall designate upon written notice to the Administrative Agent,
where notices, presentations and demands to or upon such Person in respect of
the Loan Documents to which such Person is a party may be given or made.

 

7.3.                            Records and Accounts.  The Borrower will, and
the Borrower will cause its Subsidiaries to, (a) keep, and cause each of its
Subsidiaries to keep, true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP and SAP, as
applicable, (b) maintain adequate accounts and reserves for all taxes (including
income taxes), depreciation, depletion, obsolescence and

 

41

--------------------------------------------------------------------------------


 

amortization of its properties and the properties of its Subsidiaries,
contingencies, and other reserves, and (c) at all times engage
PricewaterhouseCoopers LLP or other independent certified public accountants
reasonably satisfactory to the Administrative Agent as the independent certified
public accountants of the Borrower and its Subsidiaries and will not permit more
than sixty (60) days to elapse between the cessation of such firm’s (or any
successor firm’s) engagement as the independent certified public accountants of
the Borrower and its Subsidiaries and the appointment in such capacity of a
successor firm as shall be reasonably satisfactory to the Administrative Agent.

 

7.4.                            Financial Statements, Certificates and
Information.  The Borrower will deliver to the Administrative Agent:

 

(a)                                  (i)  as soon as practicable, but in any
event not later than one hundred twenty (120) days after the end of each fiscal
year of the Borrower, (A) the consolidated balance sheet of the Borrower and its
Subsidiaries and the consolidating balance sheet of the Borrower, each as at the
end of such year, and the related consolidated statement of income and
consolidated statement of cash flow and consolidating statement of income and
consolidating statement of cash flow for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated and consolidating statements to be in reasonable detail, prepared
in accordance with GAAP, and solely in respect of the consolidated statements,
certified, without qualification and without an expression of uncertainty as to
the ability of the Borrower or any of its Subsidiaries to continue as going
concerns, and in respect of the consolidating financial statements, certified
consistent with past practices, by PricewaterhouseCoopers LLP or by other
independent certified public accountants reasonably satisfactory to the
Administrative Agent, and (B) the Statutory Annual Financial Statements of each
Insurance Subsidiary for such fiscal year, in each case to be delivered to the
Administrative Agent simultaneously with the delivery of such financial
statements to the Insurance Regulatory Authorities, and (ii) simultaneously with
delivery to the Insurance Regulatory Authorities and in any event not later than
one hundred eighty (180) days after the end of each fiscal year of the Borrower,
the audited Statutory Annual Financial Statements of each Insurance Subsidiary
for such fiscal year, together with an actuarial opinion and management
discussion and analysis for each such Insurance Subsidiary;

 

(b)                                 as soon as practicable, but in any event not
later than sixty (60) days after the end of the first three fiscal quarters of
each fiscal year of the Borrower (i) copies of (A) the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries and the unaudited
consolidating balance sheet of the Borrower, each as at the end of such quarter,
and the related consolidated statement of income and consolidated statement of
cash flow and consolidating statement of income and consolidating statement of
cash flow for the portion of the Borrower’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP (except for provisions
for footnotes, reserves and accruals and subject to year-end adjustments), and
(B) the Statutory Quarterly Financial Statements of each Insurance Subsidiary
for such fiscal quarter, together with a certification by the principal
financial or accounting officer of the Borrower that the information contained
in such financial statements fairly presents the financial position of the
Borrower and its Subsidiaries on the date thereof (except for provisions for
footnotes, reserves and

 

42

--------------------------------------------------------------------------------


 

accruals and subject to year-end adjustments), in each case to be delivered to
the Administrative Agent simultaneously with the delivery of such financial
statements to the Insurance Regulatory Authorities, and (ii) a summary of all
Portfolio Investments, together with valuations for such Portfolio Investments
as of the end of such fiscal quarter;

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, (i) a
statement certified by the principal financial or accounting officer of the
Borrower in substantially the form of Exhibit C hereto (a “Compliance
Certificate”) and setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §9 as of the end of the period then
ended and (if applicable) reconciliations to reflect changes in GAAP since the
Balance Sheet Date, and (ii) a summary of all material changes to reinsurance
coverage during the period covered by such financial statements;

 

(d)                                 within ten (10) days of the filing or
mailing thereof, copies of each annual report, proxy or financial statement or
other report or communication sent to the stockholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with Securities
and Exchange Commission or sent to the stockholders of Borrower;

 

(e)                                  not later than sixty (60) days after the
beginning of each fiscal year of the Borrower, the annual budget of the Borrower
and its Subsidiaries;

 

(f)                                    not later than one hundred twenty (120)
days after the beginning of each fiscal year of the Borrower, an actuarial
opinion (accompanied by reasonably sufficient detail) as to the adequacy of the
Reserves of Safety Insurance, and, if any other Insurance Subsidiary represents
twenty percent (20%) or more of the Aggregate Statutory Surplus, of such
Insurance Subsidiary, as at the last day of such fiscal year.  Each such opinion
shall be prepared and delivered by PricewaterhouseCoopers LLP or such other
actuary of recognized national standing chosen by the Borrower and reasonably
acceptable to the Administrative Agent.  Each such opinion shall be in scope and
detail reasonably satisfactory to the Administrative Agent;

 

(g)                                 within ten (10) days of the receipt thereof,
copies of all accountants’ management letters; and

 

(h)                                 from time to time such other financial data
and information as the Administrative Agent or any Lender, through the
Administrative Agent, may reasonably request.

 

7.5.                            Notices.

 

7.5.1.  Default.  Promptly, and in any event within five (5) Business Days after
becoming aware of the occurrence of any Default or Event of Default, the
Borrower will notify the Administrative Agent in writing, together with a
reasonably detailed description thereof.  If any Person shall give any notice or
take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Credit

 

43

--------------------------------------------------------------------------------


 

Agreement or any other note, evidence of indebtedness, indenture or other
obligation to which or with respect to which the Borrower or any of its
Subsidiaries is a party or obligor, whether as principal, guarantor, surety or
otherwise, the Borrower shall forthwith give written notice thereof to the
Administrative Agent, describing the notice or action and the nature of the
claimed default.

 

7.5.2.  Environmental Events.  The Borrower will promptly give notice to the
Administrative Agent (a) of any material violation of any Environmental Law that
the Borrower or any of its Subsidiaries reports in writing or is reportable by
such Person in writing (or for which any written report supplemental to any oral
report is made) to any Governmental Authority and (b) upon becoming aware
thereof, of any inquiry, proceeding, investigation, or other action, including a
notice from any agency of potential environmental liability, of any Governmental
Authority that could have a Material Adverse Effect.

 

7.5.3.  Notification of Claim against Collateral.  The Borrower will, promptly
upon becoming aware thereof, notify the Administrative Agent in writing of any
setoff, claims (including, with respect to the Real Estate, material
environmental claims), withholdings or other defenses to which any of the
Collateral, or the Administrative Agent’s rights with respect to the Collateral,
are subject.

 

7.5.4.  Notice of Litigation and Judgments.  Except for litigation and
proceedings asserted by insureds in the ordinary course of business against any
Insurance Subsidiary’s business, the Borrower will, and will cause each of its
Subsidiaries to, give notice to the Administrative Agent in writing within ten
(10) Business Days of becoming aware of any litigation or proceedings threatened
in writing or any pending litigation and proceedings affecting the Borrower or
any of its Subsidiaries or to which the Borrower or any of its Subsidiaries is
or becomes a party involving an uninsured claim against the Borrower or any of
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect and stating the nature and status of such litigation or proceedings.  The
Borrower will, and will cause each of its Subsidiaries to, give notice to the
Administrative Agent, in writing, in form and detail reasonably satisfactory to
the Administrative Agent, within ten (10) Business Days of any judgment not
covered by insurance, final or otherwise, against the Borrower or any of its
Subsidiaries in an amount in excess of $5,000,000.

 

7.5.5.  Notice of Change in Rating.  The Borrower will, promptly upon becoming
aware thereof, notify the Administrative Agent in writing of any change in the
rating (as rated by A.M. Best Company) of any Insurance Subsidiary.

 

7.5.6.  Notice of Material Adverse Effect.  Promptly, and in any event within
five (5) Business Days after becoming aware of anything which would reasonably
be expected to have a Material Adverse Effect, the Borrower will notify the
Administrative Agent in writing, together with a reasonably detailed description
thereof.

 

7.6.                            Legal Existence; Maintenance of Properties.  The
Borrower will do or cause to be done all things necessary to preserve and keep
in full force and effect its legal

 

44

--------------------------------------------------------------------------------


 

existence, rights and franchises and those of its Subsidiaries except as
permitted by §8.5.1 hereof or the dissolution of any Subsidiary of the Borrower
whose operation has been discontinued if such dissolution is, in the judgment of
the Borrower, desirable in the conduct of its business and would not reasonably
be expected to have a Material Adverse Effect.  The Borrower will not, and will
not cause or permit any of its Subsidiaries to, convert to a limited liability
company or a limited liability partnership.  The Borrower (a) will cause all of
its properties and those of its Subsidiaries used or useful in the conduct of
its business or the business of its Subsidiaries to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, (b) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times, and
(c) will, and will cause each of its Subsidiaries to, continue to engage
primarily in the businesses now conducted by them and in related businesses;
provided that nothing in this §7.6 shall prevent the Borrower from discontinuing
the operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of the Borrower,
desirable in the conduct of its or their business and that do not in the
aggregate have a Material Adverse Effect.

 

7.7.                            Insurance; Reinsurance.  (a)  The Borrower will,
and will cause each of its Subsidiaries to, maintain with financially sound and
reputable insurers insurance with respect to its properties and business against
such casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent and in accordance with the terms of the
Security Agreements.  The Borrower and each of its Subsidiaries shall maintain
at all times reinsurance coverage reasonably satisfactory to the Administrative
Agent and will provide evidence of such reinsurance coverage at the request of
the Administrative Agent.

 

(b)                                 Any Insurance Subsidiary may enter into any
reinsurance agreement or retrocession agreement in the ordinary course of
business in accordance with its normal underwriting, indemnity and retention
policies, provided, however, that no Insurance Subsidiary shall enter into any
loss portfolio transfer or any surplus relief transaction (within the meanings
prescribed by SAP) through assumption, reinsurance, cancellation and rewriting
of insurance business or otherwise, if after giving effect thereto, the
aggregate segregated surplus or enhancement to surplus of all Insurance
Subsidiaries under SAP resulting from all such transfers entered into by all
Insurance Subsidiaries after the date hereof would exceed $2,500,000.

 

7.8.                            Taxes.  The Borrower will, and will cause each
of its Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and its Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a Lien or charge upon any of its property; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall

 

45

--------------------------------------------------------------------------------


 

currently be contested in good faith by appropriate proceedings and if the
Borrower or such Subsidiary shall have set aside on its books adequate reserves
with respect thereto; and provided further that the Borrower and each Subsidiary
of the Borrower will pay all such taxes, assessments, charges, levies or claims
forthwith upon the commencement of proceedings to foreclose any Lien that may
have attached as security therefor.

 

7.9.                            Inspection of Properties and Books, etc.

 

7.9.1.  General.  The Borrower shall permit the Lenders, through the
Administrative Agent or any  designated representative of the Administrative
Agent, to visit and inspect any of the properties of the Borrower and of its
Subsidiaries, to examine the books of account of the Borrower and its
Subsidiaries (and to make copies thereof and extracts therefrom), and to discuss
the affairs, finances and accounts of the Borrower and its Subsidiaries with,
and to be advised as to the same by, its and their officers, and to conduct
examinations and verifications (whether by internal commercial finance examiners
or independent auditors) of assets, all at such reasonable times and intervals
as the Administrative Agent or any Lender may reasonably request, provided,
however that so long as no Event of Default shall have occurred or be
continuing, no more than $30,000 in the aggregate per annum of the expenses
relating to such examinations and verifications shall be at the expense of the
Borrower.

 

7.9.2.  Appraisals.  If an Event of Default shall have occurred and be
continuing, upon the request of the Administrative Agent, the Borrower will
obtain and deliver to the Administrative Agent appraisal reports in form and
substance and from appraisers reasonably satisfactory to the Administrative
Agent, stating the then current business value of each of the Borrower and its
Subsidiaries.  All such appraisals shall be conducted and made at the expense of
the Borrower.

 

7.9.3.  Communications with Accountants.  The Borrower authorizes the
Administrative Agent and, if accompanied by the Administrative Agent, the
Lenders to communicate directly with the Borrower’s independent certified public
accountants and authorizes such accountants to disclose to the Administrative
Agent and the Lenders any and all financial statements and other supporting
financial documents and schedules including copies of any management letter with
respect to the business, financial condition and other affairs of the Borrower
or any of its Subsidiaries.  At the request of the Administrative Agent, the
Borrower shall deliver a letter addressed to such accountants instructing them
to comply with the provisions of this §7.9.3.

 

7.10.                     Compliance with Laws, Contracts, Licenses, and
Permits.  The Borrower will, and will cause each of its Subsidiaries to, comply
with (a) the applicable laws and regulations wherever its business is conducted,
including all Environmental Laws, (b) the provisions of its Governing Documents,
(c) all agreements and instruments by which it or any of its properties may be
bound and (d) all applicable decrees, orders, and judgments, in each case, to
the extent that the failure to so comply would not reasonably be expected to
have a Material Adverse Effect.  If any authorization, consent, approval, permit
or license from any officer, agency or instrumentality of any government
(including, without limitation, any Insurance Regulatory Authority) shall

 

46

--------------------------------------------------------------------------------


 

become necessary or required in order that the Borrower or any of its
Subsidiaries may fulfill any of its obligations hereunder or any of the other
Loan Documents to which the Borrower or such Subsidiary is a party, the Borrower
will, or (as the case may be) will cause such Subsidiary to, immediately take or
cause to be taken all reasonable steps within the power of such Person to obtain
such authorization, consent, approval, permit or license and furnish the
Administrative Agent and the Lenders with evidence thereof.

 

7.11.                     Employee Benefit Plans.  The Borrower will
(a) promptly upon filing the same with the Department of Labor or Internal
Revenue Service upon request of the Administrative Agent, furnish to the
Administrative Agent a copy of the most recent actuarial statement required to
be submitted under §103(d) of ERISA and Annual Report, Form 5500, with all
required attachments, in respect of each Guaranteed Pension Plan, and
(b) promptly upon receipt or dispatch, furnish to the Administrative Agent any
notice, report or demand sent or received in respect of a Guaranteed Pension
Plan under §§302, 4041, 4042, 4043, 4063, 4066 and 4068 of ERISA, or in respect
of a Multiemployer Plan, under §§4041A, 4202, 4219, 4242, or 4245 of ERISA.

 

7.12.                     Use of Proceeds.  The Borrower will use the proceeds
of the Loans solely for the purposes set forth in §6.17.1.

 

7.13.                     Insurance Regulatory Filings; Examination Reports.

 

(a)                                  The Borrower will cause each of its
Insurance Subsidiaries to furnish to the Administrative Agent promptly (i) each
material registration, filing or submission made by or on behalf of any such
Insurance Subsidiary with any Insurance Regulatory Authority, (ii) each material
examination report or other similar material report submitted to any such
Insurance Subsidiary by any Insurance Regulatory Authority, (iii) each notice of
any material violation by the Borrower or any of its Subsidiaries of, or any
material deficiency of the Borrower or any of its Subsidiaries under, any
applicable laws relating to insurance companies or to persons controlling
insurance companies, and (iv) any other material notice received by the Borrower
or any of its Subsidiaries from any Insurance Regulatory Authority.

 

(b)                                 The Borrower will cause each of its
Insurance Subsidiaries to furnish to the Administrative Agent all material
information which the Administrative Agent may from time to time request with
respect to the nature or status of any material deficiencies or violations
reflected on any such examination report or other similar report or notice
furnished to the Administrative Agent pursuant to §7.13(a) hereof.

 

(c)                                  The Borrower will cause each Insurance
Subsidiary of the Borrower to establish and maintain on its books Reserves which
shall at all times be adequate, under Statutory Accounting Practices, to cover
the total amount of all of its reasonably anticipated liabilities under all
issued and outstanding policies under which it has or may have any liability. 
The Borrower will also cause each Insurance Subsidiary of the Borrower at all
times to own assets qualifying as reserve assets under applicable laws in an
aggregate amount at least equal to all of its Reserves.

 

47

--------------------------------------------------------------------------------


 

7.14.                     Further Assurances.  The Borrower will, and will cause
each of its Subsidiaries to, cooperate with the Lenders and the Administrative
Agent and execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.

 

8.                                      CERTAIN NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

 

8.1.                            Restrictions on Indebtedness.  The Borrower will
not, nor will the Borrower permit any of its Subsidiaries to, create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

 

(a)                                  Indebtedness to the Lenders and the
Administrative Agent arising under any of the Loan Documents;

 

(b)                                 endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business;

 

(c)                                  Indebtedness incurred in connection with
the acquisition after the date hereof of any real or personal property by the
Borrower or such Subsidiary or under any Capitalized Lease, provided that the
aggregate principal amount of such Indebtedness of the Borrower and its
Subsidiaries shall not exceed the aggregate amount of $10,000,000 at any one
time;

 

(d)                                 Indebtedness in respect of Interest Rate
Agreements;

 

(e)                                  Indebtedness existing on the date hereof
and listed and described on Schedule 8.1 hereto;

 

(f)                                    Indebtedness of the Borrower under the
Tax Sharing Agreement;

 

(g)                                 Indebtedness in respect of the Distributions
permitted by §8.4;

 

(h)                                 Indebtedness of the Borrower or any of its
Subsidiaries in respect of Incentive Arrangements;

 

(i)                                     in the case of any Insurance Subsidiary,
reserves for losses and loss adjustment expenses, reserves for unearned
premiums, reinsurance balances, funds withheld, agents’ balances payable,
liabilities for retrospective rate adjustments, liabilities for final premium
adjustments and contingent commissions payable, incurred or assumed by such
Insurance Subsidiary in the ordinary course of business;

 

(j)                                     Indebtedness in respect of taxes,
assessments, governmental charges or levies and claims for labor, worker’s
compensation, materials and supplies to the extent

 

48

--------------------------------------------------------------------------------


 

that payment therefor shall not at the time be required to be made in accordance
with the provisions of §7.8;

 

(k)                                  Indebtedness in respect of judgments or
awards that have been in force for less than the applicable period for taking an
appeal so long as execution is not levied thereunder or in respect of which the
Borrower or such Subsidiary shall at the time in good faith be prosecuting an
appeal or proceedings for review and in respect of which a stay of execution
shall have been obtained pending such appeal or review;

 

(l)                                     Indebtedness in respect of performance,
surety, statutory, insurance, appeal or similar bonds obtained in the ordinary
course of business;

 

(m)                               Indebtedness of the Borrower or any of its
Subsidiaries incurred to refinance or replace Indebtedness of such Person
otherwise permitted under this §8.1, provided, that (i) the principal amount (or
committed principal amount) of such refinancing Indebtedness shall not exceed
the outstanding principal amount (or committed principal amount) of the
Indebtedness being refinanced, (ii) the terms of such refinancing Indebtedness,
taken as a whole, are not more onerous to the Borrower or such Subsidiary, as
applicable, than the terms of the Indebtedness being refinanced, and (iii) the
Administrative Agent shall have consented to the incurrence of such refinancing
Indebtedness, such consent not to be unreasonably withheld;

 

(n)                                 (i) other unsecured Indebtedness, and
(ii) other Indebtedness (including, without limitation, the assumption or
issuance of unsecured seller paper) existing at the time a Person is merged into
or consolidated with the Borrower or any Subsidiary of the Borrower or becomes a
wholly-owned Subsidiary of the Borrower in compliance with §8.5.1; provided that
such Indebtedness (other than the assumption or issuance of unsecured seller
paper) was not created in contemplation of such merger or consolidation or
acquisition; and provided further that Indebtedness permitted under this
paragraph (n)(i) and (ii) shall not exceed $10,000,000 in the aggregate in
principal amount outstanding;

 

(o)                                 Indebtedness of the Borrower or any
Subsidiary Guarantor in respect of intercompany loans, advances, obligations or
similar transfers evidenced by an intercompany note among the Borrower and the
Subsidiary Guarantors, provided that such intercompany notes are pledged and
delivered by the Borrower or such Subsidiary Guarantor to the Administrative
Agent for the benefit of the Administrative Agent and the Lenders as collateral
security for the Obligations; and

 

(p)                                 Indebtedness of any Insurance Subsidiary in
connection with Investments in the ordinary course of business made in
accordance with the Safety Insurance Investment Policy.

 

8.2.                            Restrictions on Liens.

 

8.2.1.  Permitted Liens.  The Borrower will not, nor will the Borrower permit
any of its Subsidiaries to, (a) create or incur or suffer to be created or
incurred or to exist any Lien upon any of its property or assets of any
character whether now owned

 

49

--------------------------------------------------------------------------------


 

or hereafter acquired, or upon the income or profits therefrom; (b) transfer any
of such property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or
(e) sell, assign, pledge or otherwise transfer any “receivables” as defined in
clause (g) of the definition of the term “Indebtedness,” with or without
recourse; provided that the Borrower or any of its Subsidiaries may create or
incur or suffer to be created or incurred or to exist:

 

(i)                                     Liens in favor of the Borrower on all or
part of the assets of Subsidiaries of the Borrower securing Indebtedness owing
by Subsidiaries of the Borrower to the Borrower;

 

(ii)                                  Liens to secure taxes, assessments and
other government charges in respect of obligations not overdue or being
contested in good faith or Liens on properties to secure claims for labor,
materials or supplies in respect of obligations not overdue or being contested
in good faith;

 

(iii)                               deposits or pledges made in connection with,
or to secure payment of, workmen’s compensation, unemployment insurance, old age
pensions or other social security obligations;

 

(iv)                              Liens on properties in respect of judgments or
awards that have been in force for less than the applicable period for taking an
appeal so long as execution is not levied thereunder or in respect of which the
Borrower or such Subsidiary shall at the time in good faith be prosecuting an
appeal or proceedings for review and in respect of which a stay of execution
shall have been obtained pending such appeal or review;

 

(v)                                 Liens of carriers, warehousemen, mechanics
and materialmen, and other like Liens on properties, in existence less than 120
days from the date of creation thereof in respect of obligations not overdue or
being contested in good faith;

 

(vi)                              encumbrances on Real Estate consisting of
easements, rights of way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens and other minor Liens, provided that none of such Liens
(A) interferes materially with the use of the property affected in the ordinary
conduct of the business of the Borrower and its Subsidiaries, and
(B) individually or in the aggregate have a Material Adverse Effect;

 

(vii)                           Liens existing on the date hereof and listed on
Schedule 8.2 hereto;

 

50

--------------------------------------------------------------------------------


 

(viii)                        (i) Liens to secure Capitalized Lease obligations
of the type and amount permitted by §8.1(c), so long as such Liens cover only
the property subject to such Capitalized Leases, and (ii) purchase money
security interests in or purchase money mortgages on real or personal property
acquired after the date hereof to secure purchase money Indebtedness of the type
and amount permitted by §8.1(c), incurred in connection with the acquisition of
such property, which security interests or mortgages cover only the real or
personal property so acquired to the extent of the amount borrowed;

 

(ix)                                Liens in favor of the Administrative Agent
for the benefit of the Lenders and the Administrative Agent under the Loan
Documents;

 

(x)                                   Liens in favor of the counterparties under
any Interest Rate Agreements not to exceed $10,000,000 in the aggregate;

 

(xi)                                purchase money liens on personal property or
mortgage liens on real property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a wholly-owned Subsidiary of the Borrower in compliance with §8.5.1;
provided that such Liens were not created in contemplation of such merger,
consolidation or acquisition and do not extend to any assets other than those
subject to such Liens and to the extent of the amount borrowed prior to such
merger, consolidation or acquisition, and secure Indebtedness permitted by
§8.1(n)(ii) (other than the assumption of seller paper);

 

(xii)                             the replacement, extension or renewal (without
increase in amount) of any Lien permitted by clauses (vii) or (viii) of this
§8.2.1 upon or in the same property theretofore subject thereto, so long as such
Liens do not extend to cover any assets other than those being refinanced.

 

8.2.2.  Restrictions on Negative Pledges and Upstream Limitations.  The Borrower
will not, nor will the Borrower permit any of its Subsidiaries to (a) enter into
or permit to exist any arrangement or agreement (excluding this Credit Agreement
and the other Loan Documents) which directly or indirectly prohibits the
Borrower or any of its Subsidiaries from creating, assuming or incurring any
Lien upon its properties, revenues or assets or those of any of its Subsidiaries
whether now owned or hereafter acquired (except for purchase money security
interests or liens on assets securing such purchase money security interests and
Indebtedness assumed pursuant to Permitted Acquisitions to the extent permitted
under §8.1 hereunder), or (b) enter into any agreement, contract or arrangement
(excluding this Credit Agreement and the other Loan Documents) restricting the
ability of any Subsidiary of the Borrower to pay or make Distributions in cash
or kind to the Borrower, to make loans, advances or other payments of whatsoever
nature to the Borrower, or to make transfers or distributions of all or any part
of its assets to the Borrower; in each case other than (i) restrictions on
specific assets which assets are the subject of purchase money security
interests to the extent permitted under §8.2.1, (ii) customary anti-assignment
provisions contained in leases and licensing

 

51

--------------------------------------------------------------------------------


 

agreements entered into by the Borrower or such Subsidiary in the ordinary
course of its business, and (iii) restrictions in connection with Permitted
Acquisitions.

 

8.3.                            Restrictions on Investments.  The Borrower will
not, nor will the Borrower permit any of its Subsidiaries to, make or permit to
exist or to remain outstanding any Investment except:

 

(a)                                  marketable direct or guaranteed obligations
of the United States of America that mature within one (1) year from the date of
purchase;

 

(b)                                 demand deposits, certificates of deposit,
bank acceptances and time deposits of United States banks having total assets in
excess of $500,000,000;

 

(c)                                  securities commonly known as “commercial
paper” issued by a corporation organized and existing under the laws of the
United States of America or any state thereof that at the time of purchase have
been rated and the ratings for which are not less than “P-1” if rated by
Moody’s, and not less than “A-1” if rated by S&P;

 

(d)                                 repurchase agreements secured by one or more
of the foregoing;

 

(e)                                  Investments existing on the date hereof and
listed on Schedule 8.3 hereto;

 

(f)                                    Investments consisting of the Subsidiary
Guaranty or Investments by the Borrower in Subsidiaries of the Borrower existing
on the Closing Date;

 

(g)                                 Investments by the Borrower or any of its
Subsidiaries made in connection with any Indebtedness permitted under
§8.1(c) hereof;

 

(h)                                 Investments by the Borrower or any
Subsidiary in connection with Permitted Acquisitions;

 

(i)                                     Investments consisting of promissory
notes or other instruments received as proceeds of asset dispositions permitted
by §8.5.2;

 

(j)                                     Investments by the Borrower or any of
its Subsidiaries in Cash Equivalents;

 

(k)                                  Investments by any Insurance Subsidiary
pursuant to and in accordance with the Safety Insurance Investment Policy, as in
effect on the Closing Date, or as amended, modified or supplemented in
compliance with the provisions of §8.12 hereof; and

 

(l)                                     any other Investment not otherwise
permitted by this §8.3, so long as the aggregate amount of such other
Investments made by the Borrower and its Subsidiaries while any Commitment or
Obligations are outstanding does not exceed $10,000,000.

 

provided, however, that, with the exception of demand deposits referred to in
§8.3(b) and Investments permitted by §8.3(g) and (k), all such Investments by
the Borrower or any

 

52

--------------------------------------------------------------------------------


 

Subsidiary Guarantor will be considered Investments permitted by this §9.3 only
if all actions have been taken to the reasonable satisfaction of the
Administrative Agent to provide to the Administrative Agent, for the benefit of
the Lenders and the Administrative Agent, a first priority perfected security
interest in all of such Investments free of all Liens other than Permitted
Liens.

 

8.4.                            Restricted Payments.  The Borrower will not, nor
will the Borrower permit any of its Subsidiaries to, make any Restricted
Payments other than dividends or payments:

 

(a)                                  reserved;

 

(b)                                 by any Subsidiary of the Borrower to the
Borrower, provided that the Borrower shall cause each Insurance Subsidiary, to
the extent not otherwise prohibited by any applicable laws or regulations or
otherwise paid, to pay dividends to the Borrower in an amount sufficient to
satisfy the payment requirements hereunder;

 

(c)                                  by the Borrower, so long as no Default or
Event of Default under §§12.1(a), (b) or (c) (only with regard to a failure to
comply with §9) has occurred and is continuing (i) to repurchase shares of its
common stock for cash from employees or former employees; provided, however,
that the aggregate amount of all payments made in cash during the term of this
Credit Agreement pursuant to this §8.4(c)(i) shall not exceed $2,000,000, and
(ii) to permit the payment of Incentive Arrangements; and

 

(d)                                 to the extent not otherwise permitted by the
foregoing §§8.4(a) through (c), any Restricted Payment by the Borrower so long
as (i) no Default or Event of Default shall have occurred and be continuing at
the time such Restricted Payment is made or shall arise from such Restricted
Payment and (ii) such Restricted Payment, together with all other Restricted
Payments made during a given fiscal year, shall not, in the aggregate, exceed
fifty percent (50%) of the net income of the Borrower and its Subsidiaries for
the immediately preceding fiscal year as reported on the financial statements
delivered pursuant to §7.4(a).

 

8.5.                            Merger, Consolidation and Disposition of Assets.

 

8.5.1.  Mergers and Acquisitions.  The Borrower will not, nor will the Borrower
permit any of its Subsidiaries to, become a party to any merger, amalgamation or
consolidation, or agree to or effect any asset acquisition or stock acquisition
(other than the acquisition of assets in the ordinary course of business
consistent with past practices) except so long as no Default or Event of Default
has occurred or is continuing, or would exist after giving effect thereto,

 

(a)                                  the merger or consolidation of one or more
of the Subsidiaries of the Borrower with and into the Borrower, or the merger or
consolidation of two or more Subsidiaries of the Borrower; and

 

(b)                                 other asset or stock acquisitions of Persons
predominantly in the business of property and casualty insurance or other
businesses

 

53

--------------------------------------------------------------------------------


 

already conducted by the Borrower on the Closing Date (a “Permitted
Acquisition”) where (i) the Borrower has provided the Administrative Agent with
five (5) Business Days prior written notice of such Permitted Acquisition, which
notice shall include a reasonably detailed description of such Permitted
Acquisition; (ii) such Permitted Acquisition is non-hostile in nature; (iii) the
Borrower or a Subsidiary of the Borrower would be the surviving entity in such
Permitted Acquisition (iv) the business to be acquired operates within the
United States; (v) the business and assets to be acquired in such Permitted
Acquisition shall be acquired by the Borrower or such Subsidiary free and clear
of all liens (other than Permitted Liens) and all Indebtedness (other than
Permitted Indebtedness); (vi) no contingent obligations or liabilities will be
incurred or assumed in connection with such Permitted Acquisition which would
reasonably be expected to have a Material Adverse Effect; (vii) the Borrower has
provided the Administrative Agent with such other information as has been
reasonably requested by the Administrative Agent; (viii) the Borrower has taken
or caused to be taken all necessary actions to grant to the Administrative Agent
a first priority perfected lien in all assets and stock to be acquired in
connection with such Permitted Acquisition subject to applicable law and
provided that any acquired Person which would be an Insurance Subsidiary shall
not be required to grant a Lien on any assets other than Non-Admitted Assets;
(ix) the Borrower has demonstrated to the reasonable satisfaction of the
Administrative Agent, based on a pro forma Compliance Certificate, compliance
with §9 on a pro forma basis immediately prior to and after giving effect to
such Permitted Acquisition; (x) the aggregate purchase price (including assumed
debt and seller paper) for Permitted Acquisitions does not exceed $10,000,000
for any particular Permitted Acquisition individually, or $30,000,000 in the
aggregate during the term of this Credit Agreement and (xi) the Borrower has
delivered to the Administrative Agent a certificate of the chief financial
officer of the Borrower to the effect that (1) the Borrower will be solvent upon
the consummation of the Permitted Acquisition; (2) the pro forma Compliance
Certificate fairly presents the financial condition of the Borrower and its
Subsidiaries as of the date thereof and after giving effect to such Permitted
Acquisition and (3) no Default or Event of Default then exists or would result
after giving effect to the Permitted Acquisition.

 

In the event any new Subsidiary is formed as a result of or in connection with
any Permitted Acquisition, simultaneously therewith, the Loan Documents shall be
amended and/or supplemented as necessary to make the terms and conditions of the
Loan Documents applicable to such Subsidiary.  In the case of the Borrower
forming or purchasing such Subsidiary, such Subsidiary (other than any Insurance
Subsidiary) shall become a Subsidiary Guarantor hereunder, and shall grant to
the Administrative Agent for the benefit of the Lenders a perfected, first
priority security interest in its assets, in accordance with the terms of the
Security Agreement and the other Security Documents.

 

54

--------------------------------------------------------------------------------


 

8.5.2.  Disposition of Assets.  The Borrower will not, nor will the Borrower
permit any of its Subsidiaries to, become a party to or agree to or effect any
disposition of assets, other than (a) the sale, lease, license or other
disposition of assets in the ordinary course of business consistent with past
practices, (b) the disposition of Portfolio Investments in the ordinary course
of business, (c) the disposition of any and all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any Subsidiary Guarantor, (d) the
sale of property, plants and equipment in an amount not to exceed $1,000,000 in
the aggregate, and (e) the sale or disposition of assets used in the operation
of the business (other than any sale of stock or the sale of all or
substantially all of the assets of any Subsidiary), the proceeds of which are
reinvested in the Borrower or any Subsidiary Guarantor within one hundred eighty
(180) days of the receipt of such proceeds).

 

8.6.                            Sale and Leaseback.  The Borrower will not, nor
will the Borrower permit any of its Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby the Borrower or such Subsidiary shall sell or
transfer any property owned by it in order then or thereafter to lease such
property or lease other property that the Borrower or any Subsidiary intends to
use for substantially the same purpose as the property being sold or
transferred.

 

8.7.                            Compliance with Environmental Laws.  The
Borrower will not, nor will the Borrower permit any of its Subsidiaries to,
(a) use any of the Real Estate or any portion thereof for the handling,
processing, storage or disposal of Hazardous Substances, (b) cause or permit to
be located on any of the Real Estate any underground tank or other underground
storage receptacle for Hazardous Substances, (c) generate any Hazardous
Substances on any of the Real Estate, (d) conduct any activity at any Real
Estate or use any Real Estate in any manner so as to cause a release (i.e.
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, disposing or dumping) or threatened release of
Hazardous Substances on, upon or into the Real Estate or (e) otherwise conduct
any activity at any Real Estate or use any Real Estate in any manner that would
violate any Environmental Law or bring such Real Estate in violation of any
Environmental Law, in each case, to the extent that such violation could
reasonably be expected to have a Material Adverse Effect.

 

8.8.                            Employee Benefit Plans.  Neither the Borrower
nor any ERISA Affiliate will:

 

(a)                                  engage in any “prohibited transaction”
within the meaning of §406 of ERISA or §4975 of the Code which would reasonably
be expected to result in a material liability for the Borrower or any of its
Subsidiaries; or

 

(b)                                 permit any Guaranteed Pension Plan to incur
an “accumulated funding deficiency”, as such term is defined in §302 of ERISA,
whether or not such deficiency is or may be waived; or

 

(c)                                  fail to contribute to any Guaranteed
Pension Plan to an extent which, or terminate any Guaranteed Pension Plan in a
manner which, would reasonably be

 

55

--------------------------------------------------------------------------------


 

expected to result in the imposition of a lien or encumbrance on the assets of
the Borrower or any of its Subsidiaries pursuant to §302(f) or §4068 of ERISA;
or

 

(d)                                 amend any Guaranteed Pension Plan in
circumstances requiring the posting of security pursuant to §307 of ERISA or
§401(a)(29) of the Code; or

 

(e)                                  permit or take any action which would
result in the aggregate benefit liabilities (with the meaning of §4001 of ERISA)
of all Guaranteed Pension Plans exceeding the value of the aggregate assets of
such Plans by more than $2,500,000, disregarding for this purpose the benefit
liabilities and assets of any such Plan with assets in excess of benefit
liabilities.

 

8.9.                            Business Activities; Non-Admitted Assets.  The
Borrower will not, and will not permit any of its Subsidiaries to, engage
directly or indirectly (whether through Subsidiaries or otherwise) in any type
of business other than the businesses conducted or proposed to be conducted by
them on the Closing Date and in related businesses.  The Borrower will not
permit any Insurance Subsidiary to own any material amount of Non-Admitted
Assets.

 

8.10.                     Fiscal Year.  The Borrower will not, nor will the
Borrower permit any of its Subsidiaries to, change the date of the end of its
fiscal year from that set forth in §6.4.1.

 

8.11.                     Change in Terms of Capital Stock.  The Borrower will
not, nor will the Borrower permit any of its Subsidiaries to effect or permit
any change in or amendment to any document or instrument pertaining to the terms
of such Person’s capital stock unless such change or amendment is of an
immaterial or ministerial nature that would not have any material adverse effect
on the Administrative Agent’s or the Lenders’ rights or interests under the Loan
Documents or the Borrower’s Obligations under the Loan Documents.

 

8.12.                     Modification of Documents.  The Borrower will not
consent to or agree to any amendment, supplement or other modification to the
Tax Sharing Agreement which affects, in a manner materially adverse to the
Borrower, the amount or timing of payments required to be made by the Borrower
thereunder, or if such amendment, supplement or modification could reasonably be
expected to materially adversely affect the Administrative Agent’s or the
Lenders’ rights or interests or materially impact the Borrower’s abilities to
fulfill its obligations under the Loan Documents.  The Borrower will not, nor
will the Borrower permit any Insurance Subsidiary to, modify, amend or
supplement the Safety Insurance Investment Policy in any material respect,
except as may be required by Insurance Regulatory Authorities from time to time,
without the prior written consent of the Administrative Agent, which consent
will not be unreasonably withheld or delayed.

 

8.13.                     Transactions with Affiliates.  Except as set forth on
Schedule 6.15 hereto, the Borrower will not, nor will the Borrower permit any of
its Subsidiaries to, engage in any transaction with any Affiliate (other than
for services as employees,

 

56

--------------------------------------------------------------------------------


 

officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such Affiliate or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any such Affiliate has a substantial
interest or is an officer, director, trustee or partner, on terms more favorable
to such Person than would have been obtainable on an arm’s-length basis in the
ordinary course of business, provided, however, that nothing contained in this
§8.13 shall prohibit the Borrower from making payments otherwise permitted by
§8.4 hereof.

 

9.                                      FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

 

9.1.                            Risk Based Capital.  The Borrower will not
permit (a) the Risk Based Capital Ratio of Safety Insurance to be less than 350%
at any time, and (b) the Risk Based Capital Ratio of Safety Indemnity to be less
than 325% at any time.

 

9.2.                            Net Premiums to Statutory Surplus.  The Borrower
will not permit the ratio of (a) Net Premiums Written of Insurance Subsidiaries
as at the end of any Reference Period, to (b) the Aggregate Statutory Surplus of
the Insurance Subsidiaries for such Reference Period to be greater than
3.00:1.00 at any time.

 

9.3.                            Minimum Statutory Surplus.  The Borrower will
not cause or permit the Statutory Surplus of Safety Insurance at any time to be
less than the sum of (a) $419,552,276, plus (b) (i) 80% of positive Statutory
Net Income of Safety Insurance (with no deduction for any year in which
Statutory Net Income is a negative number) for each fiscal quarter ending after
March 31, 2008 minus (ii) cumulative Distributions paid to the Borrower on or
after March 31, 2008, plus (c) cumulative contributions to Statutory Surplus
made by the Borrower from Loans or otherwise on or after March 31, 2008.

 

10.                               CLOSING CONDITIONS.

 

The obligations of the Lenders to make the initial Loans shall be subject to the
satisfaction of the following conditions precedent on or prior to the Closing
Date:

 

10.1.                     Loan Documents.  Each of the this Agreement, the
Omnibus Amendment and Reaffirmation Agreement and any other Loan Documents shall
have been duly executed and delivered by the respective parties thereto, shall
be in full force and effect and shall be in form and substance reasonably
satisfactory to each of the Lenders.  Each Lender shall have received a fully
executed copy of each such document.

 

10.2.                     Certified Copies of Governing Documents.  The
Administrative Agent shall have received from the Borrower copies, certified by
a duly authorized officer of the Borrower to be true and complete on the Closing
Date, of the Governing Documents for each of the Borrower and each of its
Subsidiaries as in effect on such date of certification.

 

57

--------------------------------------------------------------------------------


 

10.3.                     Corporate or Other Action.  All corporate (or other)
action necessary for the valid execution, delivery and performance by the
Borrower and each of its Subsidiaries of this Credit Agreement, the other Loan
Documents to which it is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Lenders
shall have been provided to each of the Lenders.

 

10.4.                     Incumbency Certificate.  The Administrative Agent
shall have received from the Borrower and each of its Subsidiaries an incumbency
certificate, dated as of the Closing Date, signed by a duly authorized officer
of such Person, and giving the name and bearing a specimen signature of each
individual who shall be authorized: (a) to sign, in the name and on behalf of
the Borrower and each such Subsidiary, each of the Loan Documents to which the
Borrower or such Subsidiary is or is to become a party; (b) in the case of the
Borrower, to make Loan Requests and Conversion Requests; and (c) to give notices
and to take other action on its behalf under the Loan Documents.

 

10.5.                     Validity of Liens.  The Security Documents shall be
effective to create in favor of the Administrative Agent a legal, valid and
enforceable first (except for Permitted Liens entitled to priority under
applicable law) security interest in and Lien upon the Collateral.  All filings,
recordings, deliveries of instruments and other actions necessary or desirable
in the opinion of the Administrative Agent to protect and preserve such security
interests shall have been duly effected.  The Administrative Agent shall have
received evidence thereof in form and substance reasonably satisfactory to the
Administrative Agent.

 

10.6.                     Perfection Certificates and UCC Search Results.  The
Administrative Agent shall have received from the Borrower and each of the
Subsidiaries a completed and fully executed Perfection Certificate and the
results of UCC, tax and judgment lien searches (and the equivalent thereof in
all applicable foreign jurisdictions) with respect to the Collateral owned by
the Borrower and the Subsidiary Guarantors, indicating no Liens other than
Permitted Liens and otherwise in form and substance reasonably satisfactory to
the Administrative Agent.

 

10.7.                     Certificates of Insurance.  The Administrative Agent
shall have received a certificate of insurance from an independent insurance
broker dated as of the Closing Date, identifying insurers, types of insurance,
insurance limits, and policy terms, and otherwise describing the insurance
obtained in accordance with the provisions of the Security Agreements.

 

10.8.                     Solvency Certificate.  The Administrative Agent shall
have received an officer’s certificate of the Borrower dated as of the Closing
Date as to the solvency of the Borrower and its Subsidiaries following the
consummation of the transactions contemplated herein and in form and substance
reasonably satisfactory to the Lenders.

 

10.9.                     Opinion of Counsel.  The Administrative Agent shall
have received favorable legal opinions addressed to the Lenders and the
Administrative Agent, dated as of the Closing Date, in form and substance
reasonably satisfactory to the Lenders and the

 

58

--------------------------------------------------------------------------------


 

Administrative Agent, from Dewey & LeBoeuf LLP, counsel to the Borrower and its
Subsidiaries.

 

10.10.              Payment of Fees.  The Borrower shall have paid to the
Administrative Agent the Closing Fee plus any other fees and expenses required
to be paid to the Administrative Agent or the Lenders.

 

10.11.              No Material Adverse Change.  The Administrative Agent shall
be satisfied that there shall have occurred no material adverse change in the
business, operations, assets, properties, financial condition or income of the
Borrower and its Subsidiaries taken as a whole since the Balance Sheet Date.

 

10.12.              No Litigation.  No litigation, inquiry, injunction or
restraining order shall be pending, entered or threatened that, in the
reasonable opinion of the Administrative Agent, could reasonably be expected to
have a material adverse effect on (i) the transactions contemplated hereby,
(ii) the business, assets, liabilities (actual or contingent) operations,
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, (iii) the ability of the Borrower or any of its Subsidiaries to
perform their obligations under the Loan Documents, (iv) the rights and remedies
of the Administrative Agent and the Lenders under the Loan Documents, or (v) the
perfection or priority of any security interests granted to the Administrative
Agent under the Loan Documents.

 

10.13.              Consents and Approvals.  The Administrative Agent shall have
received evidence that all material governmental and third-party approvals
necessary or advisable in connection with the credit facilities contemplated
hereby and the continuing operations of the Borrower shall have been obtained
and shall be in full force and effect, and all applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose materially adverse
conditions on the Borrower and its Subsidiaries taken as a whole, or the credit
facilities contemplated hereby.

 

10.14.              Rating.  The Administrative Agent shall have received
evidence that each Insurance Subsidiary of the Borrower shall have received a
rating of at least A- (as rated by A.M. Best Company).

 

10.15.              Financial Tests.  On the Closing Date, the Aggregate
Statutory Surplus of the Insurance Subsidiaries shall not be less than
$500,000,000.

 

10.16.              Reinsurance.  The Administrative Agent and the Lenders shall
have received evidence that the Borrower and its Subsidiaries maintain
reinsurance coverage consistent with its past practices.

 

10.17.              Proceedings and Documents.  All proceedings in connection
with the transactions contemplated by this Credit Agreement, the other Loan
Documents and all other documents incident thereto shall be reasonably
satisfactory in substance and in form to the Lenders and to the Administrative
Agent and the Administrative Agent’s Special Counsel, and the Lenders, the
Administrative Agent and such counsel shall have received

 

59

--------------------------------------------------------------------------------


 

all information and such counterpart originals or certified or other copies of
such documents as the Administrative Agent may reasonably request.

 

11.                               CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan, in each case whether on or
after the Closing Date, shall also be subject to the satisfaction of the
following conditions precedent:

 

11.1.                     Representations True; No Event of Default.  Each of
the representations and warranties of any of the Borrower and its Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true in all material respects as of the date as of which they were made
and shall also be true in all material respects at and as of the time of the
making of such Loan, with the same effect as if made at and as of that time
(except to the extent of changes resulting from transactions contemplated or
permitted by this Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and to the extent that such representations and
warranties relate expressly to an earlier date) and no Default or Event of
Default shall have occurred and be continuing.

 

11.2.                     No Legal Impediment.  No change shall have occurred in
any law or regulations thereunder or interpretations thereof that in the
reasonable opinion of any Lender would make it illegal for such Lender to make
such Loan.

 

12.                               EVENTS OF DEFAULT; ACCELERATION; ETC.

 

12.1.                     Events of Default and Acceleration.  If any of the
following events (“Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:

 

(a)                                  the Borrower shall fail to pay any
principal of the Loans when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;

 

(b)                                 the Borrower or any of its Subsidiaries
shall fail to pay any interest on the Loans, any Fees, or other sums due
hereunder or under any of the other Loan Documents, within five (5) Business
Days of when the same shall become due and payable, whether at the stated date
of maturity or any accelerated date of maturity or at any other date fixed for
payment;

 

(c)                                  the Borrower shall fail to comply with any
of its covenants contained in §7.5.1, the first sentence of §7.6, or §§7.12, 8
or 9;

 

(d)                                 (i) the Borrower shall fail to comply with
any of its covenants contained in §§7.4, 7.5.2-7.5.6, 7.9.1, 7.9.2 or 7.9.3 for
fifteen (15) days after written notice of such failure has been given to the
Borrower by the Administrative Agent, or (ii) the Borrower or any of its
Subsidiaries shall fail to perform any term, covenant or agreement contained

 

60

--------------------------------------------------------------------------------


 

herein or in any of the other Loan Documents (other than those specified
elsewhere in this §12.1) for thirty (30) days after written notice of such
failure has been given to the Borrower by the Administrative Agent;

 

(e)                                  any representation or warranty of the
Borrower or any of its Subsidiaries in this Credit Agreement or any of the other
Loan Documents or in any other document or instrument delivered pursuant to or
in connection with this Credit Agreement shall prove to have been false in any
material respect upon the date when made or deemed to have been made or
repeated;

 

(f)                                    the Borrower or any of its Subsidiaries
shall (i) fail to pay at maturity, or within any applicable period of grace, any
obligation for borrowed money or credit received or in respect of any
Capitalized Leases in an aggregate amount in excess of $10,000,000, or (ii) fail
to observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing borrowed money or credit
received or in respect of any Capitalized Leases in an aggregate amount in
excess of $10,000,000 for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof, or any
such holder or holders shall rescind or shall have a right to rescind the
purchase of any such obligations;

 

(g)                                 the Borrower or any of its Subsidiaries
shall make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of such Person or of any substantial part of
the assets of such Person or shall commence any case or other proceeding
relating to such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or shall take any action to
authorize any of the foregoing, or if any such petition or application shall be
filed or any such case or other proceeding shall be commenced against such
Person and such Person shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition or application shall not have been
dismissed within sixty (60) days following the filing thereof;

 

(h)                                 a decree or order is entered appointing any
such trustee, custodian, liquidator or receiver or adjudicating the Borrower or
any of its Subsidiaries bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of such Person in an involuntary case under federal bankruptcy laws as
now or hereafter constituted;

 

(i)                                     other than claims asserted by insureds
in the ordinary course of business against any Insurance Subsidiary, there shall
remain in force, undischarged, unsatisfied and unstayed, for more than thirty
(30) days, whether or not consecutive, any final judgment (not bonded or covered
by insurance) against the Borrower or any of its Subsidiaries that exceeds
$10,000,000, or together with other outstanding final judgments, undischarged,
against such Person exceeds in the aggregate, $20,000,000;

 

61

--------------------------------------------------------------------------------


 

(j)                                     reserved;

 

(k)                                  the Borrower engages in any material
business activity, except its ownership of the Subsidiaries and its performance
from time to time of its obligations under the Material Documents and each other
agreement, instrument, or document contemplated hereby, whether or not executed
on or before the Closing Date;

 

(l)                                     if any of the Loan Documents shall be
cancelled, terminated, revoked or rescinded or the Administrative Agent’s
security interests, mortgages or liens in a substantial portion of the
Collateral shall cease to be perfected, or shall cease to have the priority
contemplated by the Security Documents, in each case otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Lenders, or any action at law, suit or in equity or
other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of the Borrower or any of its Subsidiaries
party thereto or any of their respective stockholders, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;

 

(m)                               the Borrower or any ERISA Affiliate incurs any
liability to the PBGC or a Guaranteed Pension Plan pursuant to Title IV of ERISA
in an aggregate amount exceeding $10,000,000, the Borrower or any ERISA
Affiliate is assessed withdrawal liability pursuant to Title IV of ERISA by a
Multiemployer Plan requiring aggregate annual payments exceeding $10,000,000, or
any of the following occurs with respect to a Guaranteed Pension Plan: (i) an
ERISA Reportable Event, or a failure to make a required installment or other
payment (within the meaning of §302(f)(1) of ERISA), provided that the
Administrative Agent determines in its reasonable discretion that such event
(A) would reasonably be expected to result in liability of the Borrower or any
of its Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate
amount exceeding $10,000,000 and (B) could constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC, for the appointment by
the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a lien in favor of such
Guaranteed Pension Plan; or (ii) the appointment by a United States District
Court of a trustee to administer such Guaranteed Pension Plan; or (iii) the
institution by the PBGC of proceedings to terminate such Guaranteed Pension
Plan;

 

(n)                                 the Borrower or any of its Subsidiaries
shall be enjoined, restrained or in any way prevented by the order of any
Governmental Authority from conducting any material part of its business and
such order shall continue in effect for more than thirty (30) days and would
have a Material Adverse Effect;

 

(o)                                 there shall occur any material damage to, or
loss, theft or destruction of, any Collateral, whether or not insured, or any
strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty, which in any such case causes, for more than thirty
(30) consecutive days, the cessation or substantial curtailment

 

62

--------------------------------------------------------------------------------


 

of revenue producing activities at any facility of the Borrower or any of its
Subsidiaries if such event or circumstance is not covered by business
interruption insurance and would have a Material Adverse Effect;

 

(p)                                 there shall occur (i) the loss, suspension
or revocation of any Material Insurance License or any license to sell
homeowners insurance or personal passenger automobile insurance or the failure
to renew or reissue any Material Insurance License or such license to sell
homeowners insurance or personal passenger automobile insurance within ninety
(90) days of the expiration thereof, or (ii) the loss, suspension or revocation
of, or failure to renew, any other license or permit now held or hereafter
acquired by the Borrower or any of its Subsidiaries if such loss, suspension,
revocation or failure to renew would have a Material Adverse Effect;

 

(q)                                 reserved;

 

(r)                                    during any period of twenty-four (24)
consecutive calendar months,  Continuing Directors shall cease to constitute a
majority of the Board of Directors of the Borrower; or

 

(s)                                  any person or group of persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under said Act), directly or indirectly,
of thirty percent (30%) or more of the Voting Stock of the Borrower;

 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement, the Notes and the other Loan Documents to be, and they shall
thereupon forthwith become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; provided that in the event of any Event of Default
specified in §§12.1(g) or 12.1(h), all such amounts shall become immediately due
and payable automatically and without any requirement of notice from the
Administrative Agent or any Lender.

 

12.2.                     Termination of Commitments.  If any one or more of the
Events of Default specified in §12.1(g) or §12.1(h) shall occur, any unused
portion of the credit hereunder shall forthwith terminate and each of the
Lenders shall be relieved of all further obligations to make Loans to the
Borrower.  If any other Event of Default shall have occurred and be continuing,
the Administrative Agent may and, upon the request of the Required Lenders,
shall, by notice to the Borrower, terminate the unused portion of the credit
hereunder, and upon such notice being given such unused portion of the credit
hereunder shall terminate immediately and each of the Lenders shall be relieved
of all further obligations to make Loans.  No termination of the credit
hereunder shall relieve the Borrower or any of its Subsidiaries of any of the
Obligations.

 

63

--------------------------------------------------------------------------------


 

12.3.                     Remedies.  In case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the Lenders
shall have accelerated the maturity of the Loans pursuant to §12.1, each Lender,
if owed any amount with respect to the Loans, may, with the consent of the
Required Lenders but not otherwise, proceed to protect and enforce its rights by
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Credit
Agreement and the other Loan Documents or any instrument pursuant to which the
Obligations to such Lender are evidenced, including as permitted by applicable
law the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of such Lender.  No remedy
herein conferred upon any Lender or the Administrative Agent or the holder of
any Note is intended to be exclusive of any other remedy and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.

 

12.4.                     Distribution of Collateral Proceeds.  In the event
that, following the occurrence or during the continuance of any Default or Event
of Default, the Administrative Agent or any Lender, as the case may be, receives
any monies in connection with the enforcement of any the Security Documents, or
otherwise with respect to the realization upon any of the Collateral, such
monies shall be distributed for application as follows:

 

(a)                                  First, to the payment of, or (as the case
may be) the reimbursement of the Administrative Agent for or in respect of all
reasonable costs, expenses, disbursements and losses which shall have been
incurred or sustained by the Administrative Agent in connection with the
collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent under this
Credit Agreement or any of the other Loan Documents or in respect of the
Collateral or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;

 

(b)                                 Second, to all other Obligations in such
order or preference as the Required Lenders may determine; provided, however,
that (i) distributions shall be made with respect to each type of Obligation
owing to the Lenders, such as interest, principal, fees and expenses, among the
Lenders pro rata, and (ii) the Administrative Agent may in its discretion make
proper allowance to take into account any Obligations not then due and payable;

 

(c)                                  Third, upon payment and satisfaction in
full or other provisions for payment in full satisfactory to the Lenders and the
Administrative Agent of all of the Obligations, to the payment of any
obligations required to be paid pursuant to §9-608(a)(1)(C) or 9 615(a)(3) of
the Uniform Commercial Code of the Commonwealth of Massachusetts; and

 

64

--------------------------------------------------------------------------------


 

(d)                                 Fourth, the excess, if any, shall be
returned to the Borrower or to such other Persons as are entitled thereto.

 

13.                               THE ADMINISTRATIVE AGENT.

 

13.1.                     Authorization.

 

(a)                                  The Administrative Agent is authorized to
take such action on behalf of each of the Lenders and to exercise all such
powers as are hereunder and under any of the other Loan Documents and any
related documents delegated to the Administrative Agent, together with such
powers as are reasonably incident thereto, including the authority, without the
necessity of any notice to or further consent of the Lenders, from time to time
to take any action with respect to any Collateral or the Security Documents
which may be necessary to perfect, maintain perfected or insure the priority of
the security interest in and liens upon the Collateral granted pursuant to the
Security Documents, provided that no duties or responsibilities not expressly
assumed herein or therein shall be implied to have been assumed by the
Administrative Agent.

 

(b)                                 The relationship between the Administrative
Agent and each of the Lenders is that of an independent contractor.  The use of
the term “Administrative Agent” is for convenience only and is used to describe,
as a form of convention, the independent contractual relationship between the
Administrative Agent and each of the Lenders.  Nothing contained in this Credit
Agreement nor the other Loan Documents shall be construed to create an agency,
trust or other fiduciary relationship between the Administrative Agent and any
of the Lenders.

 

(c)                                  As an independent contractor empowered by
the Lenders to exercise certain rights and perform certain duties and
responsibilities hereunder and under the other Loan Documents, the
Administrative Agent is nevertheless a “representative” of the Lenders, as that
term is defined in Article 1 of the Uniform Commercial Code, for purposes of
actions for the benefit of the Lenders and the Administrative Agent with respect
to all collateral security and guaranties contemplated by the Loan Documents. 
Such actions include the designation of the Administrative Agent as “secured
party”, “mortgagee” or the like on all financing statements and other documents
and instruments, whether recorded or otherwise, relating to the attachment,
perfection, priority or enforcement of any security interests, mortgages or
deeds of trust in collateral security intended to secure the payment or
performance of any of the Obligations, all for the benefit of the Lenders and
the Administrative Agent.

 

13.2.                     Employees and Administrative Agents.  The
Administrative Agent may exercise its powers and execute its duties by or
through employees or agents and shall be entitled to take, and to rely on,
advice of counsel concerning all matters pertaining to its rights and duties
under this Credit Agreement and the other Loan Documents.  The Administrative
Agent may utilize the services of such Persons as the Administrative Agent in
its sole discretion may reasonably determine, and all reasonable fees and
expenses of any such Persons shall be paid by the Borrower.

 

65

--------------------------------------------------------------------------------


 

13.3.                     No Liability.  Neither the Administrative Agent nor
any of its shareholders, directors, officers or employees nor any other Person
assisting them in their duties nor any agent or employee thereof, shall be
liable for any waiver, consent or approval given or any action taken, or omitted
to be taken, in good faith by it or them hereunder or under any of the other
Loan Documents, or in connection herewith or therewith, or be responsible for
the consequences of any oversight or error of judgment whatsoever, except that
the Administrative Agent or such other Person, as the case may be, may be liable
for losses due to its willful misconduct or gross negligence.

 

13.4.                     No Representations.

 

13.4.1.  General.  The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Notes, any
of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Notes, or for the value of
any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Notes, or for any
recitals or statements, warranties or representations made herein or in any of
the other Loan Documents or in any certificate or instrument hereafter furnished
to it by or on behalf of the Borrower or any of its Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any instrument at any time
constituting, or intended to constitute, collateral security for the Notes or to
inspect any of the properties, books or records of the Borrower or any of its
Subsidiaries.  The Administrative Agent shall not be bound to ascertain whether
any notice, consent, waiver or request delivered to it by the Borrower or any
holder of any of the Notes shall have been duly authorized or is true, accurate
and complete.  The Administrative Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the credit worthiness or financial
conditions of the Borrower or any of its Subsidiaries.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.

 

13.4.2.  Closing Documentation, etc.  For purposes of determining compliance
with the conditions set forth in §10, each Lender that has executed this Credit
Agreement shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document and matter either sent, or made available, by the
Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be to be consent to or approved by or
acceptable or satisfactory to such Lender, unless an officer of the
Administrative Agent active upon the Borrower’s account shall have received
notice from such Lender prior to the Closing Date specifying such Lender’s
objection thereto and such objection shall not have been withdrawn by notice to
the Administrative Agent to such effect on or prior to the Closing Date.

 

66

--------------------------------------------------------------------------------


 

13.5.                     Payments.

 

13.5.1.  Payments to Administrative Agent.  A payment by the Borrower to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender.  The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.

 

13.5.2.  Distribution by Administrative Agent.  If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in liability, it may refrain from making distribution until its
right to make distribution shall have been adjudicated by a court of competent
jurisdiction.  If a court of competent jurisdiction shall adjudge that any
amount received and distributed by the Administrative Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Administrative Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

 

13.5.3.  Delinquent Lenders.  Notwithstanding anything to the contrary contained
in this Credit Agreement or any of the other Loan Documents, any Lender that
fails (a) to make available to the Administrative Agent its pro rata share of
any Loan or (b) to comply with the provisions of §15.1 with respect to making
dispositions and arrangements with the other Lenders, where such Lender’s share
of any payment received, whether by setoff or otherwise, is in excess of its pro
rata share of such payments due and payable to all of the Lenders, in each case
as, when and to the full extent required by the provisions of this Credit
Agreement, shall be deemed delinquent (a “Delinquent Lender”) and shall be
deemed a Delinquent Lender until such time as such delinquency is satisfied.  A
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrower, whether on account of outstanding Loans, interest, fees or
otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective pro rata shares of all outstanding Loans.  The
Delinquent Lender hereby authorizes the Administrative Agent to distribute such
payments to the nondelinquent Lenders in proportion to their respective pro rata
shares of all outstanding Loans.  A Delinquent Lender shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all outstanding Loans of the nondelinquent Lenders, the
Lenders’ respective pro rata shares of all outstanding Loans have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency.

 

13.6.                     Holders of Notes.  The Administrative Agent may deem
and treat the payee of any Note as the absolute owner or purchaser thereof for
all purposes hereof until it shall have been furnished in writing with a
different name by such payee or by a subsequent holder, assignee or transferee.

 

67

--------------------------------------------------------------------------------


 

13.7.                     Indemnity.  The Lenders ratably agree hereby to
indemnify and hold harmless the Administrative Agent and its affiliates from and
against any and all claims, actions and suits (whether groundless or otherwise),
losses, damages, costs, expenses (including any expenses for which the
Administrative Agent or such affiliate has not been reimbursed by the Borrower
as required by §15.2), and liabilities of every nature and character arising out
of or related to this Credit Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Administrative Agent’s actions taken hereunder or thereunder, except to the
extent that any of the same shall be directly caused by the Administrative
Agent’s willful misconduct or gross negligence.

 

13.8.                     Administrative Agent as Lender.  In its individual
capacity, RBS Citizens shall have the same obligations and the same rights,
powers and privileges in respect to its Commitment and the Loans made by it, and
as the holder of any of the Notes, as it would have were it not also the
Administrative Agent.

 

13.9.                     Resignation.  The Administrative Agent may resign at
any time by giving sixty (60) days prior written notice thereof to the Lenders
and the Borrower.  Upon any such resignation, the Required Lenders shall have
the right to appoint a successor Administrative Agent.  Unless a Default or
Event of Default shall have occurred and be continuing, such successor
Administrative Agent shall be reasonably acceptable to the Borrower.  If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a financial institution having a rating of
not less than A or its equivalent by S&P.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  After any retiring Administrative
Agent’s resignation, the provisions of this Credit Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

13.10.              Notification of Defaults and Events of Default.  Each Lender
hereby agrees that, upon learning of the existence of a Default or an Event of
Default, it shall promptly notify the Administrative Agent thereof.  The
Administrative Agent hereby agrees that upon receipt of any notice under this
§13.10 it shall promptly notify the other Lenders of the existence of such
Default or Event of Default.

 

13.11.              Duties in the Case of Enforcement.  In case one of more
Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Administrative Agent
shall, if (a) so requested by the Required Lenders and (b) the Lenders have
provided to the Administrative Agent such additional indemnities and assurances
against expenses and liabilities as the Administrative Agent may reasonably
request, proceed to enforce the provisions of the

 

68

--------------------------------------------------------------------------------


 

Security Documents authorizing the sale or other disposition of all or any part
of the Collateral and exercise all or any such other legal and equitable and
other rights or remedies as it may have in respect of such Collateral.  The
Required Lenders may direct the Administrative Agent in writing as to the method
and the extent of any such sale or other disposition, the Lenders hereby
agreeing to indemnify and hold the Administrative Agent, harmless from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, provided that the Administrative Agent need not comply
with any such direction to the extent that the Administrative Agent reasonably
believes the Administrative Agent’s compliance with such direction to be
unlawful or commercially unreasonable in any applicable jurisdiction.

 

14.                               ASSIGNMENT AND PARTICIPATION.

 

14.1.                     Conditions to Assignment by Lenders.  Except as
provided herein, each Lender may assign to one or more Eligible Assignees, all
or a portion of its interests, rights and obligations under this Credit
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it, the Notes
held by it); provided that (a) each of the Administrative Agent and, unless an
Event of Default shall have occurred and be continuing, the Borrower shall have
given its prior written consent to such assignment, which consent, in the case
of the Borrower, will not be unreasonably withheld; except that the consent of
the Borrower or the Administrative Agent shall not be required in connection
with any assignment by a Lender to (i) an existing Lender or (ii) a Lender
Affiliate of such Lender, (b) each assignment (or, in the case of assignments by
a Lender to its Lender Affiliates, the aggregate holdings of such Lender and its
Lender Affiliates after giving effect to such assignments), shall be in an
amount of not less than $2,500,000 (or such lesser amount as shall constitute
the aggregate holdings of such Lender) and (c) the parties to such assignment
shall execute and deliver to the Administrative Agent, for recording in the
Register (as hereinafter defined), an Assignment and Acceptance, substantially
in the form of Exhibit D hereto (an “Assignment and Acceptance”), together with
any Notes subject to such assignment.  Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five (5) Business Days
after the execution thereof, (y) the assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder, and (z) the assigning Lender shall, to
the extent provided in such assignment and upon payment to the Administrative
Agent of the registration fee referred to in §14.3, be released from its
obligations under this Credit Agreement.  The Administrative Agent shall provide
the Borrower with five (5) Business Days prior written notice of any assignment
not requiring the consent of the Borrower.

 

14.2.                     Certain Representations and Warranties; Limitations;
Covenants.  By executing and delivering an Assignment and Acceptance, the
parties to the assignment thereunder confirm to and agree with each other and
the other parties hereto as follows:

 

(a)                                  other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned thereby
free and clear of any adverse claim, the

 

69

--------------------------------------------------------------------------------


 

assigning Lender makes no representation or warranty, express or implied, and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or the attachment, perfection or priority of
any security interest or mortgage,

 

(b)                                 the assigning Lender makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower and its Subsidiaries or any other Person primarily or
secondarily liable in respect of any of the Obligations, or the performance or
observance by the Borrower and its Subsidiaries or any other Person primarily or
secondarily liable in respect of any of the Obligations of any of their
obligations under this Credit Agreement or any of the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto;

 

(c)                                  such assignee confirms that it has received
a copy of this Credit Agreement, together with copies of the most recent
financial statements referred to in §6.4 and §7.4 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance;

 

(d)                                 such assignee will, independently and
without reliance upon the assigning Lender, the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement;

 

(e)                                  such assignee represents and warrants that
it is an Eligible Assignee and that, on the effective date of such Assignment
and Acceptance, the circumstances described in §§4.5, 4.6 and 4.7 hereto are not
applicable to such assignee;

 

(f)                                    such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto;

 

(g)                                 such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Credit Agreement are required to be performed by it as a Lender;

 

(h)                                 such assignee represents and warrants that
it is legally authorized to enter into such Assignment and Acceptance; and

 

(i)                                     such assignee acknowledges that it has
complied with the provisions of §4.2.3 to the extent applicable.

 

14.3.                     Register.  The Administrative Agent shall maintain a
copy of each Assignment and Acceptance delivered to it and a register or similar
list (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment

 

70

--------------------------------------------------------------------------------


 

Percentage of, and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Credit Agreement.  The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender (unless such assignment is to an Affiliate of such Lender) agrees to pay
to the Administrative Agent a registration fee in the sum of $3,500.

 

14.4.                     New Notes.  Upon its receipt of an Assignment and
Acceptance executed by the parties to such assignment, together with each Note
subject to such assignment, the Administrative Agent shall (a) record the
information contained therein in the Register, and (b) give prompt notice
thereof to the Borrower and the Lenders (other than the assigning Lender).
Within five (5) Business Days after receipt of such notice, the Borrower, at its
own expense, shall execute and deliver to the Administrative Agent, in exchange
for each surrendered Note, a new Note to the order of such Eligible Assignee in
an amount equal to the amount assumed by such Eligible Assignee pursuant to such
Assignment and Acceptance and, if the assigning Lender has retained some portion
of its obligations hereunder, a new Note to the order of the assigning Lender in
an amount equal to the amount retained by it hereunder.  Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of the assigned
Notes.  Within five (5) days of issuance of any new Notes pursuant to this
§14.4, the Borrower shall deliver upon the request of the assignee Lender an
opinion of counsel, addressed to the Lenders and the Administrative Agent,
relating to the due authorization, execution and delivery of such new Notes and
the legality, validity and binding effect thereof, in form and substance
reasonably satisfactory to the Lenders.  The surrendered Notes shall be
cancelled and returned to the Borrower.

 

14.5.                     Participations.  Each Lender may sell participations
to one or more Lenders or other entities in all or a portion of such Lender’s
rights and obligations under this Credit Agreement and the other Loan Documents;
provided that (a) each such participation shall be in an amount of not less than
$2,500,000, (b) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and (c) the only rights
granted to the participant pursuant to such participation arrangements with
respect to waivers, amendments or modifications of the Loan Documents shall be
the rights to approve waivers, amendments or modifications that would reduce the
principal of or the interest rate on any Loans, extend the term or increase the
amount of the Commitment of such Lender as it relates to such participant,
reduce the amount of any Commitment Fee to which such participant is entitled or
extend any regularly scheduled payment date for principal or interest.

 

14.6.                     Assignee or Participant Affiliated with the Borrower. 
If any assignee Lender is an Affiliate of the Borrower, then any such assignee
Lender shall have no right to vote as a Lender hereunder or under any of the
other Loan Documents for purposes of

 

71

--------------------------------------------------------------------------------


 

granting consents or waivers or for purposes of agreeing to amendments or other
modifications to any of the Loan Documents or for purposes of making requests to
the Administrative Agent pursuant to §12.1 or §12.2, and the determination of
the Required Lenders shall for all purposes of this Credit Agreement and the
other Loan Documents be made without regard to such assignee Lender’s interest
in any of the Loans.  If any Lender sells a participating interest in any of the
Loans to a participant, and such participant is the Borrower or an Affiliate of
the Borrower, then such transferor Lender shall promptly notify the
Administrative Agent of the sale of such participation.  A transferor Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to the Administrative Agent pursuant to §12.1 or
§12.2 to the extent that such participation is beneficially owned by the
Borrower or any Affiliate of the Borrower, and the determination of the Required
Lenders shall for all purposes of this Credit Agreement and the other Loan
Documents be made without regard to the interest of such transferor Lender in
the Loans to the extent of such participation.

 

14.7.                     Miscellaneous Assignment Provisions.  Any assigning
Lender shall retain its rights to be indemnified pursuant to §15.3 with respect
to any claims or actions arising prior to the date of such assignment.  If any
assignee Lender is not incorporated under the laws of the United States of
America or any state thereof, it shall, prior to the date on which any interest
or fees are payable hereunder or under any of the Loan Documents for its account
deliver to the Borrower and the Administrative Agent certification as to its
exemption from deduction of withholding of any United States federal income
taxes.  Anything contained in this §14 to the contrary notwithstanding, any
Lender may at any time pledge or assign a security interest in all or any
portion of its interest and rights under this Credit Agreement (including all or
any portion of its Notes) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to (a) any of the twelve Federal
Reserve Banks organized under §4 of the Federal Reserve Act, 12 U.S.C. §341 and
(b) with respect to any Lender that is a fund that invests in bank loans, to any
lender or any trustee for, or any other representative of, holders of
obligations owed or securities issued by such fund as security for such
obligations or securities or any institutional custodian for such fund or for
such lender.  Any foreclosure or similar action by any Person in respect of such
pledge or assignment shall be subject to the other provisions of this §14.  No
such pledge or the enforcement thereof shall release the pledgor Lender from its
obligations hereunder or under any of the other Loan Documents, provide any
voting rights hereunder to the pledgee thereof, or affect any rights or
obligations of the Borrower or Administrative Agent hereunder.

 

14.8.                     Assignment by Borrower.  The Borrower shall not assign
or transfer any of its rights or obligations under any of the Loan Documents
without the prior written consent of each of the Lenders.

 

15.                               PROVISIONS OF GENERAL APPLICATIONS.

 

15.1.                     Setoff.  The Borrower hereby grants to the
Administrative Agent and each of the Lenders a continuing lien, security
interest and right of setoff as security for all

 

72

--------------------------------------------------------------------------------


 

liabilities and obligations to the Administrative Agent and each Lender, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Administrative Agent or such Lender or any Lender
Affiliate and their successors and assigns or in transit to any of them. 
Regardless of the adequacy of any collateral, if any of the Obligations are due
and payable and have not been paid or any Event of Default shall have occurred
and be continuing, any deposits or other sums credited by or due from any of the
Lenders to the Borrower and any securities or other property of the Borrower in
the possession of such Lender may be applied to or set off by such Lender
against the payment of Obligations and any and all other liabilities, direct, or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, of the Borrower to such Lender.  ANY AND ALL RIGHTS TO
REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.  Each of the Lenders
agree with each other Lender that (a) if an amount to be set off is to be
applied to Indebtedness of the Borrower to such Lender, other than Indebtedness
evidenced by the Notes held by such Lender owed to such Lender, such amount
shall be applied ratably to such other Indebtedness and to the Indebtedness
evidenced by all such Notes held by such Lender owed to such Lender, and (b) if
such Lender shall receive from the Borrower, whether by voluntary payment,
exercise of the right of setoff, counterclaim, cross action, enforcement of the
claim evidenced by the Notes held by such Lender by proceedings against the
Borrower at law or in equity or by proof thereof in bankruptcy, reorganization,
liquidation, receivership or similar proceedings, or otherwise, and shall retain
and apply to the payment of the Note or Notes held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Notes held
by it, its proportionate payment as contemplated by this Credit Agreement;
provided that if all or any part of such excess payment is thereafter recovered
from such Lender, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without interest.

 

15.2.                     Expenses.  The Borrower agrees to pay (a) the
reasonable and documented costs of producing and reproducing this Credit
Agreement, the other Loan Documents and the other agreements and instruments
mentioned herein, (b) any taxes (including any interest and penalties in respect
thereto) payable by the Administrative Agent or any of the Lenders (other than
taxes based upon the Administrative Agent’s or any Lender’s net income) on or
with respect to the transactions contemplated by this Credit Agreement (the
Borrower hereby agreeing to indemnify the Administrative Agent and each Lender
with respect thereto), (c) the reasonable and documented fees, expenses and
disbursements of the Administrative Agent’s Special Counsel or any local counsel
to the Administrative Agent incurred in connection with the preparation,
syndication,

 

73

--------------------------------------------------------------------------------


 

administration or interpretation of the Loan Documents and other instruments
mentioned herein, each closing hereunder, any amendments, modifications,
approvals, consents or waivers hereto or hereunder, or the cancellation of any
Loan Document upon payment in full in cash of all of the Obligations or pursuant
to any terms of such Loan Document for providing for such cancellation, (d) the
reasonable and documented fees, expenses and disbursements of the Administrative
Agent or any of its affiliates incurred by the Administrative Agent or such
affiliate in connection with the preparation, syndication, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
including all appraisal and examination charges, (e) all reasonable and
documented out-of-pocket expenses (including without limitation reasonable
attorneys’ fees and costs, which attorneys may be employees of any Lender or the
Administrative Agent, and reasonable consulting, accounting, appraisal,
investment banking and similar professional fees and charges) incurred by any
Lender or the Administrative Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrower or
any of its Subsidiaries or the administration thereof after the occurrence of a
Default or Event of Default and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to any Lender’s or
the Administrative Agent’s relationship with the Borrower or any of its
Subsidiaries and (f) all reasonable and documented fees, expenses and
disbursements of any Lender or the Administrative Agent incurred in connection
with UCC searches, UCC filings, intellectual property searches, intellectual
property filings or mortgage recordings; provided, that the aggregate of the
expenses for which the Borrower shall be responsible under clauses (a) and
(d) of this Section 15.2 shall not exceed $5,000.  The covenants contained in
this §15.2 shall survive payment or satisfaction in full of all other
obligations.

 

15.3.                     Indemnification.  The Borrower agrees to indemnify and
hold harmless the Administrative Agent, its affiliates and the Lenders from and
against any and all claims, actions and suits whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of this Credit Agreement or any of the
other Loan Documents or the transactions contemplated hereby, including, without
limitation, (a) any actual or proposed use by the Borrower or any of its
Subsidiaries of the proceeds of any of the Loans, (b) the reversal or withdrawal
of any provisional credits granted by the Administrative Agent upon the transfer
of funds from lock box, bank agency, concentration accounts or otherwise under
any cash management arrangements with the Borrower or any Subsidiary or in
connection with the provisional honoring of funds transfers, checks or other
items,  (c) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrower or any of its
Subsidiaries comprised in the Collateral, (d) the Borrower or any of its
Subsidiaries entering into or performing this Credit Agreement or any of the
other Loan Documents or (e) with respect to the Borrower and its Subsidiaries
and their respective properties and assets, the violation of any Environmental
Law, the presence, disposal, escape, seepage, leakage, spillage, discharge,
emission, release or threatened release of any Hazardous Substances or any
action, suit, proceeding or investigation brought or threatened with respect to
any Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury or damage to property), in each case including,
without limitation, the reasonable and invoiced fees and

 

74

--------------------------------------------------------------------------------


 

disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding but
excluding any of the foregoing which result from the gross negligence or willful
misconduct of the indemnified party.  In litigation, or the preparation
therefor, the Lenders and the Administrative Agent and its affiliates shall be
entitled to select their own counsel and, in addition to the foregoing
indemnity, the Borrower agrees to pay promptly the reasonable and invoiced fees
and expenses of such counsel.  If, and to the extent that the obligations of the
Borrower under this §15.3 are unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law.  The covenants contained
in this §15.3 shall survive payment or satisfaction in full of all other
Obligations.

 

15.4.                     Treatment of Certain Confidential Information.

 

15.4.1.  Confidentiality.  Each of the Lenders and the Administrative Agent
agrees, on behalf of itself and each of its affiliates, directors, officers,
employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public information supplied to it by the
Borrower or any of its Subsidiaries pursuant to this Credit Agreement or the
other Loan Documents, provided that nothing herein shall limit the disclosure of
any such information (a) after such information shall have become public other
than through a violation of this §15.4, or becomes available to any of the
Lenders or the Administrative Agent on a nonconfidential basis from a source
other than the Borrower, (b) to the extent required by statute, rule, regulation
or judicial process, (c) to counsel for any of the Lenders or the Administrative
Agent, (d) to bank examiners or any other regulatory authority having
jurisdiction over any Lender or the Administrative Agent, or to auditors or
accountants, (e) to the Administrative Agent, any Lender or any Financial
Affiliate, (f) in connection with any litigation to which any one or more of the
Lenders, the Administrative Agent or any Financial Affiliate is a party, or in
connection with the enforcement of rights or remedies hereunder or under any
other Loan Document, (g) to a Lender Affiliate or a Subsidiary or affiliate of
the Administrative Agent, (h) to any actual or prospective assignee or
participant or any actual or prospective counterparty (or its advisors) to any
swap or derivative transactions referenced to credit or other risks or events
arising under this Credit Agreement or any other Loan Document so long as such
assignee, participant or counterparty, as the case may be, agrees to be bound by
the provisions of this §15.4 or (i) with the consent of the Borrower.  Neither
the Administrative Agent nor any Lender shall disclose such non-public
information to any competitor of the Borrower or any of its Subsidiaries, nor
will the Administrative Agent or any Lender utilize, or permit any Lender
Affiliate or Financial Affiliate to utilize, such non-public information in
connection with line of business which competes with the Borrower or any of its
Subsidiaries.  Moreover, subject to the prior written consent of the Borrower
each of the Administrative Agent, the Lenders and any Financial Affiliate is
hereby expressly permitted by the Borrower to refer to any of the Borrower and
its Subsidiaries in connection with any advertising, promotion or marketing
undertaken by the Administrative Agent, such Lender or such Financial Affiliate
and, for such purpose and after obtaining any such consent, the Administrative
Agent, such Lender or such

 

75

--------------------------------------------------------------------------------


 

Financial Affiliate may utilize any trade name, trademark, logo or other
distinctive symbol associated with the Borrower or any of its Subsidiaries or
any of their businesses.

 

15.4.2.  Prior Notification.  Unless specifically prohibited by applicable law
or court order, each of the Lenders and the Administrative Agent shall, prior to
disclosure thereof, notify the Borrower of any request for disclosure of any
non-public information referred to in §15.4.1 by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) or pursuant to legal process.

 

15.4.3.  Other.  In no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished to it or any Financial
Affiliate by the Borrower or any of its Subsidiaries.  The obligations of each
Lender under this §15.4 shall supersede and replace the obligations of such
Lender under any confidentiality letter in respect of this financing signed and
delivered by such Lender to the Borrower prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans from any Lender.

 

15.5.                     Survival of Covenants, Etc.  All covenants,
agreements, representations and warranties made herein, in the Notes, in any of
the other Loan Documents or in any documents or other papers delivered by or on
behalf of the Borrower or any of its Subsidiaries pursuant hereto shall be
deemed to have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Credit Agreement or the Notes or any of the other Loan Documents
remains outstanding or any Lender has any obligation to make any Loans and for
such further time as may be otherwise expressly specified in this Credit
Agreement.  All statements contained in any certificate or other paper delivered
to any Lender or the Administrative Agent at any time by or on behalf of the
Borrower or any of its Subsidiaries pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrower or such Subsidiary hereunder.

 

15.6.                     Notices.  Except as otherwise expressly provided in
this Credit Agreement, all notices and other communications made or required to
be given pursuant to this Credit Agreement or the Notes shall be in writing and
shall be delivered in hand, mailed by United States registered or certified
first class mail, postage prepaid, sent by overnight courier, or sent by
facsimile and confirmed by delivery via courier or postal service, addressed as
follows:

 

(a)                                  if to the Borrower, at 20 Custom House
Street, Boston, Massachusetts 02110, Attention: William J. Begley, Jr., or at
such other address for notice as the Borrower shall last have furnished in
writing to the Person giving the notice;

 

(b)                                 if to the Administrative Agent, at 28 State
Street, 15th Floor, Boston, MA 02109, Attention: Dan Bernard, or such other
address for the notice as the Administrative Agent shall have furnished in
writing to the Person giving the notice; and

 

76

--------------------------------------------------------------------------------


 

(c)           if to any Lender, at such Lender’s address set forth on Schedule 1
hereto, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the confirmed sending of such facsimile
and (ii) if sent by registered or certified first-class mail, postage prepaid,
on the third Business Day following the mailing thereof.

 

15.7.       Governing Law.  THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS
UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR ALL PURPOSES
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID COMMONWEALTH OF
MASSACHUSETTS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). 
THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
COMMONWEALTH OF MASSACHUSETTS OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY
SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN
§15.6.  THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT.

 

15.8.       Headings.  The captions in this Credit Agreement are for convenience
of reference only and shall not define or limit the provisions hereof.

 

15.9.       Counterparts.  This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument.  In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.  Delivery by facsimile
by any of the parties hereto of an executed counterpart hereof or of any
amendment or waiver hereto shall be as effective as an original executed
counterpart hereof or of such amendment or waiver and shall be considered a
representation that an original executed counterpart hereof or such amendment or
waiver, as the case may be, will be delivered.

 

15.10.     Entire Agreement, Etc.  The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit

 

77

--------------------------------------------------------------------------------


 

Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §15.12.

 

15.11.     Waiver of Jury Trial.  THE BORROWER HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE LOANS
OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  Except as prohibited by law, the Borrower hereby
waives any right it may have to claim or recover in any litigation referred to
in the preceding sentence any special, exemplary, punitive or consequential
damages or any damages other than, or in addition to, actual damages.  The
Borrower (a) certifies that no representative, agent or attorney of any Lender
or the Administrative Agent has represented, expressly or otherwise, that such
Lender or the Administrative Agent would not, in the event of litigation, seek
to enforce the foregoing waivers and (b) acknowledges that the Administrative
Agent and the Lenders have been induced to enter into this Credit Agreement, the
other Loan Documents to which it is a party by, among other things, the waivers
and certifications contained herein.

 

15.12.     Consents, Amendments, Waivers, Etc.  Any consent or approval required
or permitted by this Credit Agreement to be given by the Lenders may be given,
and any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or any of its Subsidiaries of any
terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrower and the
written consent of the Required Lenders. Notwithstanding the foregoing, no
amendment, modification or waiver shall:

 

(a)           without the written consent of the Borrower and each Lender
affected thereby:

 

(i)            reduce or forgive the principal amount of any Loans, or reduce
the rate of interest on the Notes or the amount of the Commitment Fee (other
than interest accruing pursuant to §4.10.2 following the effective date of any
waiver by the Required Lenders of the Default or Event of Default relating
thereto);

 

78

--------------------------------------------------------------------------------


 

(ii)           increase the amount of such Lender’s Commitment or extend the
expiration date of such Lender’s Commitment;

 

(iii)          postpone or extend the Maturity Date or any other regularly
scheduled dates for payments of principal of, or interest on, the Loans or any
Fees or other amounts payable to such Lender (it being understood that (A) a
waiver of the application of the default rate of interest pursuant to §4.10.2,
(B) any vote to rescind (i) any acceleration made pursuant to §12.1 of amounts
owing with respect to the Loans and other Obligations or (ii) for the avoidance
of doubt, any related termination of Commitments pursuant to §12.2 and (C) any
modifications of the provisions relating to amounts, timing or application of
prepayments of Loans and other Obligations, shall require only the approval of
the Required Lenders); and

 

(iv)          other than pursuant to a transaction permitted by the terms of
this Credit Agreement or any other Loan Document, release all or substantially
all of the Collateral or release any of the Subsidiary Guarantors from their
guaranty obligations under the Subsidiary Guaranty (excluding, if the Borrower
or any Subsidiary of a Borrower becomes a debtor under the federal Bankruptcy
Code, the release of “cash collateral”, as defined in Section 363(a) of the
federal Bankruptcy Code pursuant to a cash collateral stipulation with the
debtor approved by the Required Lenders);

 

(b)           without the written consent of all of the Lenders, amend or waive
this §15.12 or the definition of Required Lenders; or

 

(c)           without the written consent of the Administrative Agent, amend or
waive §13 or any other provision applicable to the Administrative Agent.

 

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  No
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

 

If in connection with any proposed change, waiver, discharge or termination to
any of the provisions of this Credit Agreement as contemplated by this §15.12
(other than with respect to increasing the amount of the applicable Commitments
of any of the Lenders), the consent of the Required Lenders is obtained, but the
consent of one or more other Lenders whose consent is required for such action
is not obtained, then the Borrower shall have the right to replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to and in accordance with the provisions of §4.11 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination and the other applicable provisions of §4.11
with respect thereto are complied with in connection with such replacement.

 

79

--------------------------------------------------------------------------------


 

15.13.     Severability.  The provisions of this Credit Agreement are severable
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.

 

[Remainder of page intentionally left blank]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.

 

 

SAFETY INSURANCE GROUP, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/William J. Begley, Jr.

 

Name: William J. Begley, Jr.

 

Title: Vice President, Secretary, and Chief

 

Financial Officer

 

 

 

 

 

RBS CITIZENS, N.A., successor by merger to

 

Citizens Bank of Massachusetts, as a

 

Lender and as Administrative Agent

 

 

 

By:

/s/Daniel Bernard

 

Name: Daniel Bernard

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Lender

 

Commitment

 

Commitment
Percentage

 

RBS Citizens, N.A.

28 State Street, 15th Floor

Boston, MA 02109

Attn: Dan Bernard

Phone: (617) 994-7170

Fax: (617) 263-0439

 

$

30,000,000.00

 

100

%

 

--------------------------------------------------------------------------------